                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA



TODD VENABLE                                                             CIVIL ACTION

VERSUS                                                                   18-847-SDD-RLB

ENLINK MIDSTREAM OPERATING, LP




                                               RULING

        This matter is before the Court on the Motion for Summary Judgment1 by

Defendant, EnLink Midstream Operating, LP (“Defendant” or “EnLink”). Plaintiff, Todd

Venable (“Plaintiff”) has filed an Opposition2 to this motion, to which Defendant filed a

Reply.3 For the following reasons, the Court finds that Defendant’s motion should be

granted in part and denied in part.

I.      FACTUAL BACKGROUND4

        EnLink contends Plaintiff’s employment began with EnLink around 2004, when

Plaintiff was approximately forty-six (46) years old, after Defendant – known as Crosstex

at the time – purchased the Riverside plant located in Geismar, Louisiana.5 Plaintiff




1
  Rec. Doc. No. 22.
2
  Rec. Doc. No. 34.
3
  Rec. Doc. No. 37.
4
  The Factual Background is derived from the Defendant’s Statement of Uncontested Material Facts, Rec.
Doc. No. 22-2, Plaintiff’s Opposition to Defendant’s Statement of Uncontested Material Facts and Statement
of Material Facts Genuinely in Dispute, Rec. Doc. No. 31-1, and the Parties’ briefs. However, in several
instances, Plaintiff offers statements not supported by citation to record evidence. These purported facts
do not comply with Rule 56 of the Federal Rules of Civil Procedure or the Local Rules of this Court, and
they will not be included herein.
5
  Rec. Doc. No. 1-1.
58686
                                                                                             Page 1 of 54
claims he worked at the Riverside plant for approximately twenty (20) years6 prior to his

termination in 2017 at the age of fifty-seven (57) years old.7 It is undisputed that Crosstex

became EnLink in 2014.8 Defendant claims that, from 2011 to 2017, Plaintiff was a board

operator who was immediately supervised by Foreman Jeff Gautreau (“Gautreau”).9

During this time, Plaintiff was also managed by Chad Vaughn (“Vaughn”), who was the

Plant Manager and Gautreau’s immediate supervisor; Edwin Cormier (Cormier), Director

of Operations; and Greg Gibson (“Gibson”), Director of Operations.10

        Defendant contends that, upon taking over the plant, it provided Plaintiff with a

Company-based e-mail account, and Plaintiff also received EnLink’s Employee Policy

Handbook (“Handbook”), which contained the following policies: the Anti-Discrimination

and Anti-Harassment policy and the accompanying Report Process and Procedures to

Resolve Issues and EnLink’s Email and Internet Access policy.11 EnLink maintains

Plaintiff signed acknowledgements verifying that he reviewed these policies, and he

admitted that he received training on all of the policies in the Handbook.12

        EnLink’s Handbook contains an Equal Opportunity Employment Policy, which

provides in part: No applicant or employee will be discriminated against because of race,

gender, retaliation, sexual orientation, color religion, national origin, age, veteran status,

physical or mental disability, or any other characteristic protected by federal, state, or

local laws.13 EnLink’s Anti-Discrimination and Anti-Harassment policy prohibits (1)


6
  Rec. Doc. No. 31-2, Plaintiff’s Depo, pp. 27-31.
7
  Rec. Doc. No. 22-2, ¶¶ 30-32.
8
  Rec. Doc. No. 31-1, ¶ 2.
9
  Rec. Doc. No. 22-3, Plaintiff’s Depo.
10
   Rec. Doc. No. 22-5, Cormier Depo, pp. 27-30.
11
   Rec. Doc. No. 22-3, Plaintiff’s Depo, pp. 115-121 & Exh. 4 attached thereto.
12
   Id. at pp. 104, 108, 122, & Exh. 4 attached thereto.
13
   Id. at p. 110 & Exh. 4 attached thereto.
58686
                                                                                  Page 2 of 54
Displaying, viewing, possessing or bringing to the workplace…graphics or other materials

or objects that have an offensive connotation; (2) Written or graphic material or objects

that are sexually-oriented, obscene, criticize or show hostility or aversion toward an

individual or group; and (3) Offensive messages conveyed through company equipment

via email, phone (including voice messages), text messages, tweets, blogs, social

networking sites or other means.14 EnLink’s E-mail and Internet Access Policy prohibits

“[d]isplaying, transmitting, forwarding, viewing, archiving, or storing any messages or

graphic which is…offensive, inappropriate, harassing, threatening, discriminatory,

sexually-explicit, pornographic, or obscene.”15

        In February or March of 2017, EnLink’s Human Resources (“HR”) department

began an investigation of employee Ricky Bellard (“Bellard”) after having received reports

that Bellard was threatening other employees.16 During the course of this investigation,

Bellard’s e-mail inbox was searched by HR Director Stacy Cardwell (“Cardwell”), who

discovered e-mail messages with sexually explicit pictures sent to Bellard by Plaintiff.17

This caused Cardwell to subsequently investigate Plaintiff’s company e-mail, and she

discovered that Plaintiff sent numerous inappropriate e-mails to his coworkers, third-

parties, and himself over the preceding year.18 In his deposition, Plaintiff admitted to




14
   Id. at pp. 115-116 & Exh. 4 attached thereto.
15
   Id. at p. 121 & Exh. 4 attached thereto.
16
   Rec. Doc. No. 22-4, Cardwell Depo, pp. 30, 44-45.
17
   Id. at pp. 31-32.
18
   Rec. Doc. No. 22-3, Plaintiff’s Depo, p. 158, and Exh. 6, attached thereto; pp. 163-164, and Exh. 7
attached thereto; p. 175, and Exh. 11 attached thereto; p. 180, and Exh. 12 attached thereto; p. 182, and
Exh. 13 attached thereto; Exh. A, p. 152; and Exh. 5 attached thereto; p. 166, and Exh. 8 attached thereto;
pp. 168-169, and Exh. 9 attached thereto; p. 172, and Exh. 10 attached thereto. Due to the explicit nature
of these emails, EnLink has filed them under Seal as a separate exhibit (Exhibit H), at Rec. Doc. No. 27.
58686
                                                                                              Page 3 of 54
sending all of these emails.19 EnLink claims that some of the more explicit emails included

a joke (entitled “Moose”) featuring a picture of a woman’s genitals, another joke (entitled

“Will the US Dollar fall?”) depicting a picture of a dollar bill lodged in between a woman’s

buttocks, and an email (entitled “Heterosexual Male Pride Day”) which disparaged

“women libbers” and “gays” and featured a picture of a completely nude woman with her

hands placed suggestively on her chest.20

        Cardwell testified that Plaintiff was the first EnLink employee she had found

engaging in this type of conduct.21 EnLink claims that, based on these findings, Cardwell,

who was forty-one (41) years old at the time, recommended that Plaintiff be terminated

for violating both the Anti-Discrimination and Anti-Harassment policy and the E-mail and

Internet Access Policy.22 EnLink further claims that Cardwell’s recommendation was

ultimately accepted and approved by Rhonda Price (Sr. Vice President of Human

Resources and Organizational Development, who was 60 years old at the time); Jennifer

Johnson (Vice President of Human Resources, who was 54 years old at the time); and

Michael LeBlanc (Sr. Vice President of Operations, who was 55 years old at the time).23

Thus, as EnLink notes, all four decisionmakers who participated in the decision to

terminate Plaintiff were over the age of 40.24

        EnLink contends that it also searched the email accounts of the nineteen (19) other


19
   Id. at pp. 151, 155-156, 161, 165, 168-169, 171-172, 174, 179, 181, 183-184, 188-189, 192, 199; Rec.
Doc. No. 22-4, Cardwell Depo, p. 119.
20
   Id. at p. 158, and Exh. 6, attached thereto; pp. 163-164, and Exh. 7 attached thereto; p. 175, and Exh.
11 attached thereto; p. 180, and Ex. 12 attached thereto; p. 182, and Ex. 13 attached thereto; p. 152; and
Exh. 5 attached thereto; p. 166, and Exh. 8 attached thereto; p. 168-169, and Exh. 9 attached thereto; p.
172, and Exh. 10 attached thereto.
21
   Rec. Doc. No. 22-4, Cardwell Depo, p. 83.
22
   Id. at p. 50 and Ex. 3 attached thereto.
23
   Rec. Doc. No. 22-6, LeBlanc Declaration, ¶¶ 4-6.
24
   Id.
58686
                                                                                             Page 4 of 54
employees that received the inappropriate and sexually explicit emails from Plaintiff.25 Of

those nineteen, Enlink claims that only one employee, Larry Leblanc, forwarded some of

Plaintiff’s inappropriate emails.26     Cardwell testified that Leblanc was found to have

forwarded three of the less explicit emails received from Plaintiff – inappropriate jokes but

containing no nudity – to primarily outside individuals not employed by EnLink.27 Thus,

Larry Leblanc was given a final written warning and was required to attend policy

training.28 Further, EnLink claims it issued verbal reprimands to the remaining recipients

of Plaintiff’s inappropriate emails and required them to complete additional training on the

relevant policies, including signing additional acknowledgements of the policies contained

in the Handbook.29

        Both Cardwell and Michael Leblanc testified that they were unaware of Plaintiff’s

age at the time of his termination.30 EnLink maintains that there was no discussion

amongst the decisionmakers about Plaintiff’s age when the decision was made to

terminate Plaintiff’s employment.31 EnLink further claims that Vaughn, Cormier, and

Gibson had no input in the decision to terminate Plaintiff.32

        On May 24, 2017, Cardwell met with Plaintiff to discuss the investigation and

EnLink’s final decision.33 During this meeting, Plaintiff admitted to sending all of the




25
   Rec. Doc. No. 22-4, Cardwell Depo, p. 50 and Ex. 4 attached thereto.
26
   Id. at pp. 50-51 and Ex. 4 attached thereto.
27
   Id.
28
   Id.
29
   Id. at p. 54.
30
   Id. at p. 127; Rec. Doc. No. 22-6. LeBlanc Declaration, ¶ 7.
31
   Id.at ¶ 8.
32
   Rec. Doc. No. 22-5, Cormier Depo, pp. 46-47; Rec. Doc. No. 22-9, Vaughn Depo, p. 55; Rec. Doc. No.
22-8, Gibson Depo, p. 51.
33
   Rec. Doc. No. 22-3, Plaintiff’s Depo, pp. 202-203, 210.
58686
                                                                                         Page 5 of 54
inappropriate and sexually explicit emails.34

        EnLink contends that, during his employment with EnLink, Plaintiff never made any

complaints regarding age-related harassment or discrimination to EnLink’s HR

department, levels of upper management, or the Anonymous Report Line.35 EnLink’s HR

department has no documented record of Plaintiff having ever raised any complaints of

harassment or discrimination.36

        Plaintiff tells a very different story. Plaintiff claims that, over the twenty years he

was employed at the Riverside plant, he worked his way up to “senior” or “lead” board

operator,37 the highest position an operator can obtain.38 Gautreau, Plaintiff’s immediate

supervisor, described Plaintiff as “top level,” “trusting,” “honest,” and a man of

“uncompromised integrity” who had the “performance to back it up.”39                              During his

employment, Plaintiff claims he never had any performance issues and was never

disciplined.40

        Plaintiff claims that he was “systematically targeted” “because of his age in an

effort to secure his termination.”41 Plaintiff contends he was repeatedly called an “old

man” and “old fart” by EnLink’s much younger employees, including Josh Byerly, Bryan




34
   Id. at pp. 151, 155-156, 161, 165, 168-169, 171-172, 174, 179, 181, 183-184, 188-189, 192, 199, 217;
Rec. Doc. No. 22-4, Cardwell Depo, p. 119.
35
   Id. at pp. 134, 139.
36
   Rec. Doc. No. 22-4, Cardwell Depo, p. 127.
37
   Rec. Doc. No. 31-2, Plaintiff’s Depo, pp. 27-31.
38
  Id.
39
   Rec. Doc. No. 31-3, Gautreau Depo, p. 57.
40
   Rec. Doc. No. 31-2, Plaintiff’s Depo, pp. 40-41. Plaintiff’s testimony does not directly support the offered
statement of fact. Plaintiff testified that he had good performance evaluations but also testified that Cormier,
Vaughn, and Gibson, did inform Plaintiff on occasion that his job was not being done correctly. See p. 41,
lines 5-19. In fact, Plaintiff testified that “Eddie” (Cormier) informed him that he was not doing his job
correctly “[p]retty much, every time he called in the control room.” Id. at lines 13-14.
41
   Rec. Doc. No. 31-1, ¶ 7 (citing Rec. Doc. No. 31-2, Plaintiff’s Depo, pp. 259-260; 302-304).
58686
                                                                                                  Page 6 of 54
Shexnayder, Laken Petit, Aaron Paulus, and Preston Savage.42 Plaintiff also contends

that, when Vaughn took over as Plant Manager in 2015, Enlink began an effort to

terminate the “senior” employees, including Plaintiff, to obtain “younger” employees.43

Plaintiff claims that Gautreau told him that Mike Leblanc, Gibson, Vaughn, and Cormier

directed him to “get rid” of the “senior” operators, including Plaintiff.44 Plaintiff also claims

that EnLink managers directed Gautreau to force Plaintiff into retirement by constantly

asking when he would do so.45 Plaintiff testified that Gautreau advised him of EnLink’s

motive to get the older employees out and warned Plaintiff he was in danger of losing his

job.46 Plaintiff argues that, throughout 2015-2017, Gibson, Vaughn, and Cormier, at the

direction of Leblanc, began harassing Plaintiff because of his age, referring to him as

“senior” operator, “old guy,” and “problem guy,” in a derogatory and intimidating manner.47

Plaintiff also claims the term “senior” in reference to operator was not his job title and was

not used at any other plant.48 Additionally, Plaintiff claims that his supervisors criticized

his salary, accused him of being “stupid,” “making too much money,” and being

“spoiled.”49 Plaintiff maintains that these comments were still being routinely made at the

time of his termination in May of 2017.50 Plaintiff argues he felt targeted, threatened, and

offended, and this caused him to begin making mistakes at work that he did not usually



42
   Rec. Doc. No. 31-2, Plaintiff’s Depo, pp. 308-310; 317-318; Rec. Doc. No. 31-3, Gautreau Depo, pp. 195-
197.
43
   Id. at pp. 61-63, 281.
44
   Id. at pp. 318-319; Rec. Doc. No. 31-3, Gautreau Depo, pp. 59-61, 81-87.
45
   Rec. Doc. No. 31-3, Gautreau Depo, pp. 74-77; 83-84.
46
   Rec. Doc. No. 31-2, Plaintiff’s Depo, pp. 37-40, 99-100, 127-129, 141, 238-239; Rec. Doc. No. 31-3,
Gautreau Depo, pp. 59, 66-70, 78-80, 97-98, 177-179.
47
   Id. at pp. 52-57, 67, 125-127, Rec. Doc. No. 31-3, Gautreau Depo, pp. 71-72.
48
   Rec. Doc. No. 31-3, Gautreau Depo, pp. 81.
49
   Rec. Doc. No. 31-2, Plaintiff’s Depo, pp. 36-37, 48-51, 67, 71-75, 287.
50
   Id. at pp. 135-137, 285, 305-306.
58686
                                                                                             Page 7 of 54
make.51 Further, Plaintiff contends the age harassment he endured was witnessed by

other EnLink employees, including Gautreau, Bellard, and Bryan Blank.52

        Plaintiff claims he complained about the age-based harassment he suffered on

many occasions, to no avail. Plaintiff testified that he told Vaughn, Gibson, and Cormier

directly to “just stop” when they questioned him regarding retirement or called him

spoiled.53 Plaintiff also complained to Gautreau on several occasions and told him he

intended to report the conduct to HR.54 Plaintiff contends Gautreau advised Plaintiff

against going to HR because Gautreau believed the company would retaliate against

Plaintiff.55

        Plaintiff contends Mike Leblanc and Cardwell were made aware of his complaints

of discrimination and harassment by Gautreau. Gautreau testified that, while he did not

reach out to HR specifically on Plaintiff’s behalf, he did report to HR about the comments

being made to “the six senior guys.”56 When asked for the timing and to whom he reported

these complaints, Gautreau responded that he was not sure, but “[i]t had to be toward the

end of ’16 through ’17,” and he spoke to “[t]he same three general ladies from human

resources.”57 Gautreau testified that the ladies’ response was something to the effect of

“[m]en in power lose their way and thank you.”58 Gautreau testified that he reported work

place harassment to which he was allegedly subjected and that Plaintiff “was included in

that,” and Gautreau’s complaints were of the “constant barrage of being overpaid, …


51
   Id. at pp. 289-291, 311.
52
   Id. at pp. 80-82.
53
   Id. at pp. 67-68.
54
   Id. at pp. 127-131; Rec. Doc. No. 31-3, Gautreau Depo, pp. 101-102, 180-181.
55
   Id.; Rec. Doc. No. 31-3, Gautreau Depo, pp. 187-189.
56
   Rec. Doc. No. 31-3, Gautreau Depo, p. 188.
57
   Id. at 190, lines 1-6.
58
   Id., lines 7-25.
58686
                                                                                  Page 8 of 54
spoiled rotten, not being able to follow directions,”59 and of “sexual misconduct, work

place harassment, the bombarge [sic] of harassment to my direct reports … and the age

discrimination.”60 Gautreau testified that he did not specifically name Plaintiff but that he

told HR “that this was happening to me and to all of the direct reports that were

underneath me.”61

        Next, Plaintiff claims that, in retaliation for his complaints about age-based

harassment, EnLink fired him “for a false violation of policy.”62 Plaintiff cites to his

deposition testimony that he was told by co-worker Laine Leblanc that the email

investigation was a “setup,” which Plaintiff interpreted as follows: “We all think I was set

up because I was resisting Eddie and them. I mean, these emails were pulled out by our

IT guys that was looking up dirt to get rid of me, from what I was told.”63 Gautreau testified

that he did not “remember telling Venable – Mr. Venable that Bart Domingue was

specifically looking at his e-mails for reasons to find termination with him.”64 However,

Gautreau makes clear that he believed this to be the case based on his knowledge that

he was told by Vaughn that the company’s IT department “had access … to look at

everbody’s e-mails inside of the facility.”65 Plaintiff claims that EnLink directed Bart

Domingue to search his emails for the purpose of finding evidence warranting termination,

but Gautreau testified, “well, this is an opinion, right. … I don’t have the proof to say that

conclusively it happened. But if I had to take a best guess, I would say it would be Eddie


59
   Id. at p. 204.
60
   Id. at p. 208, lines 7-11.
61
   Id. at lines 15-21.
62
   Rec. Doc. No. 34, p. 7 (citing Rec. Doc. No. 31-2, Plaintiff’s Depo, pp. 146-147, 230-231; Rec. Doc. No.
31-3, Gautreau Depo, pp. 136-137).
63
   Rec. Doc. No. 31-2, Plaintiff’s Depo, p. 230, lines 16-25.
64
   Rec. Doc. No. 31-3, Gautreau Depo, p. 136, lines 18-21.
65
   Id., lines 9-11.
58686
                                                                                              Page 9 of 54
Cormier and Greg Gibson.”66

        Plaintiff claims that, when he was brought in to meet with Cardwell, Gibson, and

Vaughn, he was told he was being terminated for emailing co-workers and others outside

of the plant, an alleged violation of company policy;67 however, Plaintiff claims he was not

initially provided with any proof of this conduct or how it violated company policy at this

meeting.68 However, Plaintiff acknowledges that when he returned to Cardwell’s office

after the initial termination meeting, she presented him with “a stack of documents” which

were the inappropriate and sexually explicit emails sent by Plaintiff, and he said “’I’m sorry

if I offended anybody.’”69 Plaintiff testified that Cardwell told Plaintiff that she could show

him more emails, but he told her he did not want to see them.”70

        Additionally, while EnLink advised Plaintiff that he was terminated for violating its

Handbook and Email and Internet Access policies,71 Plaintiff contends there is no

evidence that he ever received or was made aware of the Email and Internet Access

policy. Indeed, Plaintiff claims Cardwell admitted that he was terminated for violating

EnLink’s Handbook and not the separate Email/Internet policy.72

        Further, Plaintiff claims that the reason given for his termination, violation of

EnLink’s Handbook, is merely a pretext for age discrimination. Plaintiff contends younger

employees violated the same policy and were not terminated.73 Plaintiff also contends



66
   Id. at p. 137, lines 21-25 through p. 138, line 1.
67
   Rec. Doc. No. 31-2, Plaintiff’s Depo, pp. 202-218.
68
   Rec. Doc. No. 34, p. 7.
69
   Rec. Doc. No. 31-2, Plaintiff’s Depo, pp. 216-217.
70
   Id. at p. 217, lines 18-21.
71
   Rec. Doc. No. 31-4, Cardwell Depo, pp. 32-44 and Exh. 1, 2, 3 attached thereto.
72
   Id. at p. 49.
73
   Rec. Doc. No. 31-2, Plaintiff’s Depo, pp. 293-295; Rec. Doc. No. 31-3, Gautreau Depo, pp. 107-112, 137,
151-157, 160-167, 211-215; Rec. Doc. No. 31-4, Cardwell Depo, pp. 50-56.
58686
                                                                                            Page 10 of 54
his own supervisors, specifically Vaughn and Gibson, violated the Handbook policy and

were not terminated. Gautreau testified that Vaughn attempted to show him sexually

explicit photos of women stored on his cellphone, and Gibson had a sexually suggestive

and/or explicit photo of a female co-worker as the screensaver on his work computer,

which was apparent to anyone near his computer.74 Plaintiff further claims that EnLink

knew that Gibson and Vaughn violated the Handbook policy, and they were never

disciplined, while he was terminated with a “spotless record.”75

        Plaintiff also claims that EnLink failed to follow its own internal progressive

discipline procedure provided to other employees, i.e., verbal and written warnings or a

performance improvement plan prior to termination.76 Moreover, Plaintiff points out that

Larry Leblanc, who was also found to have violated the Handbook by forwarding three of

the emails sent by Plaintiff, was given a written warning.77 As Plaintiff was ultimately

replaced by a employee that was twenty-nine (29) years old, Plaintiff maintains that

EnLink accomplished its mission of getting rid of the “older guys.”78

        After receiving a Right to Sue letter from the EEOC, Plaintiff originally filed a

Petition79 in state court, which EnLink removed to federal court on the basis of federal

question jurisdiction under 28 U.S.C. § 1331 and supplemental jurisdiction over state

claims pursuant to 28 U.S.C. § 1367.80                 Plaintiff asserts claims of age-based

discrimination, hostile work environment, and retaliation against EnLink under the Age


74
   Rec. Doc. No. 31-3, Gautreau Depo, pp. 107-112, 137, 151-157, 160-167, 211-215.
75
   Rec. Doc. No. 34, p. 8.
76
   Rec. Doc. No. 31-5, Gibson Depo, pp. 36-37; Rec. Doc. No. 31-6, Vaughn Depo, pp. 42-46.
77
   Rec. Doc. No. 31-4, Cardwell Depo, pp. 50-56.
78
   Rec. Doc. No. 31-6, Vaughn Depo, p. 90.
79
   Rec. Doc. No. 1-1.
80
   Rec. Doc. No. 1.
58686
                                                                                        Page 11 of 54
Discrimination in Employment Act (“ADEA”)81 and the Louisiana Employment

Discrimination Law (“LEDL”),82 and he also asserts a claim under the Louisiana

Whistleblower Statute.83        EnLink now moves for summary judgment on all claims

asserted. Plaintiff opposes the motion.

II.     LAW AND ANALYSIS

        A. Rule 56(b) and Local Rule 56(c)

        In reply to Plaintiff’s Opposition, EnLink first takes issue with Plaintiff’s “denial” of

EnLink’s Statement of Uncontested Material Facts in that it fails to comply with Rule 56(b),

and EnLink argues it should be stricken from the record. EnLink complains that Plaintiff’s

denial and statements of contested fact contain “misrepresentations, unsubstantiated

assertions and conclusory legal arguments rather than a proper statement of facts (with

record citations) … .”84 The Court, in large part, agrees.

        The Court finds that, while certain facts are in dispute, many facts submitted in

EnLink’s Statement of Uncontested Material Facts are deemed to be admitted for the

purposes of this motion due to Plaintiff's failure to controvert them in accordance with

Local Rule 56(c), which requires the nonmoving party to:

        submit with its opposition a separate, short, and concise statement of
        material facts. The opposing statement shall admit, deny or qualify the facts
        by reference to each numbered paragraph of the moving party’s statement
        of material facts and unless a fact is admitted, shall support each denial
        or qualification by a record citation as required by this rule. Each such
        statement shall begin with the designation “Admitted,” “Denied,” or

81
   29 U.S.C. § 621, et seq.
82
   La. R.S. 23:301, et seq.
83
   La. R.S. 23:967. Given that the LEDL mirrors the ADEA, courts apply federal precedent to LEDL claims,
see O'Boyle v. La. Tech Univ., 741 So.2d 1289, 1290 (La.App. 2 Cir.1999), analyzing both types of claims
under the burden shifting framework enunciated in McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973).
84
   Rec. Doc. No. 37, p. 1, n. 2.
58686
                                                                                          Page 12 of 54
        “Qualified” and, in the case of an admission, shall end with such
        designation. The opposing statement may contain in a separately titled
        section additional facts, each set forth in a separately numbered paragraph
        and supported by a record citation as required by subsection (f) of this
        rule.85

        Plaintiff complies in part with this rule, but in multiple instances, fails to offer a

statement, supported by citation to record evidence, that controverts Defendant’s offered

statement.      Because Plaintiff’s responses fail to comply with Local Rule 56(c), the

following are deemed admitted by the Court for purposes of this motion.

               Plaintiff denies fact #3 but fails to cite record evidence in support of the
                denial. Defendant’s fact #3 is deemed admitted.
               Plaintiff denies fact #4, but his statement clearly qualifies fact #4 as he does
                not deny that Plaintiff was also managed by Vaughn, Cormier, and Gibson,
                but adds that Plaintiff was also supervised by Mike Leblanc, “all of whom
                are younger than Mr. Venable.”86 However, this statement has no citation.
                The next statement, that prior to his termination, Plaintiff never had
                performance or discipline issues while working for EnLink, is supported by
                record evidence, but this evidence does not reference supervision or the
                age of supervisors. Defendant’s fact #4 is deemed admitted.
               Defendant’s fact #7 directly quotes EnLink’s Equal Opportunity Policy found
                in the Handbook. Plaintiff’s “denial” does not controvert the fact that this
                policy is found in the Handbook. Rather, contrary to the rules, Plaintiff
                states that “Defendant did not abide by this policy”87 and submits six
                paragraphs of primarily argument and legal conclusions rather than facts.
                This is not a short and concise statement of material facts. Further, facts
                actually submitted, when supported by record evidence, do not controvert
                that EnLink’s Handbook contained the policy quoted in EnLink’s fact #7.


85
   Emphasis added.
86
   Rec. Doc. No. 31-1, ¶ 4.
87
   Id. at ¶ 7.
58686
                                                                                   Page 13 of 54
               Defendant’s fact #7 is deemed admitted.
              Plaintiff offers no response to EnLink’s fact #8, which sets forth EnLink’s
               Anti-Discrimination and Anti-Harassment policy.               This fact is deemed
               admitted.
              Defendant’s fact #9 quotes EnLink’s E-mail and Internet Access Policy.
               Plaintiff denies this fact and directs the Court to Response No. 8, which
               does not exist. Further, Plaintiff submits a lengthy paragraph of argument
               and legal conclusions regarding pretext and offers several purported facts
               without citation to record evidence. The supported facts do not controvert
               that the E-mail and Internet Access Policy contained the prohibitions listed
               by EnLink. Defendant’s fact #9 is deemed admitted.88
              Defendant’s fact #10 states: “In approximately February or March of 2017,
               EnLink’s Human Resources department investigated an employee named
               Ricky Bellard, after receiving reports that Mr. Bellard was threatening other
               EnLink employees.” Plaintiff denies this fact and states: “In retaliation for
               Mr. Venable’s protected activity, defendant directed Bart Domainque, IT, to
               search Mr. Venable’s emails, presumably in an effort to discover evidence
               warranting termination. It was at this time, defendant, through Leblanc (the
               same supervisor who directed Gautreau to “get rid” of Mr. Venable because
               of his age) and Cardwell, decided to fire Mr. Venable because of his age
               and protected activity.”89          This statement contains argument and
               unsupported legal conclusions. Plaintiff cites to deposition testimony of
               Gautreau which does not controvert Defendant’s fact #10; in fact, Gautreau
               acknowledges that it was his understanding that IT could access all
               employee emails, and Gautreau testified, “well, this is an opinion, right. … I
               don’t have the proof to say that conclusively it happened. But if I had to
               take a best guess,” he believed Cormier and Gibson instructed IT to search
               Plaintiff’s emails. This testimony is pure speculation, is insufficient to create

88
   The Court acknowledges Plaintiff has presented evidence demonstrating a fact issue regarding whether
Plaintiff ever received this particular policy.
89
   Rec. Doc. No. 31-1, ¶ 10 (emphasis added).
58686
                                                                                         Page 14 of 54
               a material issue of disputed fact, and does not controvert Defendant’s fact
               #10, which is supported by record evidence.                Defendant’s fact #10 is
               deemed admitted.
              Defendant’s fact #11 states: “While searching Mr. Bellard’s e-mail inbox,
               Stacy Cardwell (Human Resources Director) discovered e-mail messages
               with sexually explicit pictures sent to Mr. Bellard by Plaintiff.” Plaintiff offers
               a denial and states: “Younger employees, Byerly, Petite, Savage, and
               Schexnayder          were       discovered       to     possess        and      display
               inappropriate/sexually explicit images on their work computers and/or
               emails.” Plaintiff’s statement, for which he cites inapposite evidence, does
               not controvert Defendant’s fact #11, and that fact is deemed admitted.
              Plaintiff’s response to Defendant’s fact #12 is the same as to #11; for the
               same reasons, Defendant’s fact #12 is deemed admitted as not
               controverted by record evidence.
              Defendant’s fact #13 describes several of the emails sent by Plaintiff as
               containing graphic photographs of nude women with exposed genitals,
               breasts or buttocks, images of male genitalia, and/or sexual references.
               Plaintiff denies this fact and states: “The actual emails are the best evidence
               of its contents.”       The Court has reviewed the emails which confirm
               Defendant’s fact #13, which is deemed admitted.
              Defendant’s fact #14 states: “Plaintiff admitted to sending all of these
               emails.” Plaintiff denies this fact and states: “Mr. Venable testified he did
               not recall sending many of the allegedly inappropriate emails.” This is
               extremely disingenuous and borders on bad faith on the part of counsel.
               The record is replete, as set forth above, with evidence, indeed Plaintiff’s
               own testimony, confirming that he sent the emails in question.90 Plaintiff
               testified that he apologized when presented with the emails. There is not a
               shred of evidence in this case that Plaintiff did not send the emails or that


90
  Rec. Doc. No. 22-3, Plaintiff’s Depo, pp. 151-152, 155-156, 161, 165, 168-169, 171-172, 174, 179, 181,
183-184, 188-189, 192, 199; Rec. Doc. No. 22-4, Cardwell Depo, p. 119.
58686
                                                                                          Page 15 of 54
                    the emails were doctored or planted; rather, Plaintiff confirmed that each
                    and every email was sent by him using his company email.                  In his
                    deposition, Plaintiff did testify that he did not recall sending the emails;91
                    however, that is not a denial that he actually sent them. Defendant’s fact
                    #14 is deemed admitted.
                   Defendant’s fact #20 states that EnLink searched the email accounts of the
                    nineteen (19) other EnLink employees who received Plaintiff’s inappropriate
                    emails. Plaintiff’s denial is a lengthy paragraph containing legal arguments
                    and facts not responsive or contrary to the statement asserted by
                    Defendant. Therefore, Defendant’s fact #20 is deemed admitted.
                   Defendant’s fact #21 states that the only EnLink employee that forwarded
                    Plaintiff’s inappropriate emails was Larry Leblanc. Plaintiff’s “denial” states
                    that Larry Leblanc violated the same policy as Plaintiff. Plaintiff cites several
                    pages of Gautreau’s deposition testimony, none of which even mention
                    Larry Leblanc; Cardwell’s deposition testimony acknowledging that only
                    Larry Leblanc forwarded three of Plaintiff’s emails; and Plaintiff’s deposition
                    testimony that Larry Leblanc “was sending emails.” Plaintiff’s statement
                    does not controvert Defendant’s fact #21, and that fact is deemed admitted.
                   Defendant’s fact #23 states that Larry Leblanc was issued a final written
                    warning and he was required to attend policy training. Plaintiff’s denial does
                    not respond to or controvert this fact; rather, Plaintiff argues that Plaintiff
                    was not given the same opportunity for progressive discipline.            While
                    Plaintiff’s statement is supported by record evidence, it does not, however,
                    controvert Defendant’s fact #23, and this fact is deemed admitted.
                   Plaintiff’s response to Defendant’s fact #24 is the same as to #23; for the
                    same reasons, Defendant’s fact #24 is deemed admitted.
                   Defendant’s fact #31 restates that, in his termination meeting, Plaintiff
                    admitted to sending the inappropriate and sexually explicit emails. Plaintiff
                    denies this statement but fails to offer a statement that controverts or refutes

91
     Id. at p. 314, lines 21-22.
58686
                                                                                        Page 16 of 54
                 this established fact; rather, Plaintiff submits evidence of other employees’
                 alleged violations of the same policy. Defendant’s fact #31 is deemed
                 admitted.
The Court now turns to the applicable legal standards in this case.92

        B. Summary Judgment Standard

         “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”93 “When assessing whether a dispute to any material fact exists, we consider all

of the evidence in the record but refrain from making credibility determinations or weighing

the evidence.”94 A party moving for summary judgment “must ‘demonstrate the absence

of a genuine issue of material fact,’ but need not negate the elements of the nonmovant’s

case.”95 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”96 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”97

        Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a




92
   See note 118, infra.
93
   Fed. R. Civ. P. 56(a).
94
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
95
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
96
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
97
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
58686
                                                                                                Page 17 of 54
reasonable jury could return a verdict for the nonmoving party.’”98 All reasonable factual

inferences are drawn in favor of the nonmoving party.99 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”100 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to

support the complaint.”’”101

        C. Discrimination under the ADEA

        The ADEA makes it “unlawful for an employer to fail or refuse to hire ... any

individual or otherwise discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such

individual's age.”102 The United States Court of Appeals for the Fifth Circuit has held that

when making a claim of age discrimination, “the plaintiff has the burden of persuasion to

show ‘that age was the ‘but-for’ cause of [his] employer's adverse action.'”103

        A plaintiff may prove a case by direct or circumstantial evidence.104 Evidence is

direct when it “proves the fact of discriminatory animus without inference or


98
    Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
99
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
100
    RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
101
    Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
102
    29 U.S.C. § 623(a)(1).
103
    Salazar v. Cargill Meat Sols. Corp., 628 F. App'x 241, 244 (5th Cir. 2015) (citing Jackson v. Cal–W.
Packaging Corp., 602 F.3d 374, 377 (5th Cir.2010) (quoting Gross v. FBL Fin. Servs., Inc., 557 U.S. 167,
177, 129 S.Ct. 2343, 174 L.Ed.2d 119 (2009))(emphasis added).
104
    Allain v. Board of Supervisors of University of Louisiana System, 81 F.Supp.3d 502, 509 (quoting Reeves
v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 141, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000)).
58686
                                                                                             Page 18 of 54
presumption.”105      Evidence is circumstantial when an inference is required for the

evidence to tend to prove discriminatory animus.106 For comments to constitute direct

evidence of age discrimination, they must be “1) age related; 2) proximate in time to the

termination; 3) made by an individual with authority over the employment decision at

issue; and 4) related to the employment decision at issue.”107

        Where the Plaintiff lacks direct evidence of discrimination, the courts apply the

burden-shifting analysis of McDonnel Douglas.108 Under this analysis, the Plaintiff must

make out a prima facie case of discrimination by showing that: “(1) he was discharged;

(2) he was qualified for the position; (3) he was within the protected class at the time of

discharge; and (4) he was either i) replaced by someone outside the protected class, ii)

replaced by someone younger, or iii) otherwise discharged because of his age.”109 Once

the plaintiff makes out a prima facie case, “the burden shifts to the employer to provide a

legitimate, non-discriminatory reason for the employment decision.”110 If the employer

satisfies this obligation, the plaintiff is “afforded an opportunity to rebut the employer's

purported explanation, to show that the reason given is merely pretextual.”111




105
    Id. (quoting Terry v. Promise Hosp. of Ascension, Inc., CIV.A. No. 13–128–SDD, 2014 WL 4161581, at
*5 (M.D.La. Aug. 19, 2014)).
106
    Id. (citing Terry, 2014 WL 4161581, at *5).
107
    Id. (quoting Reed v. Neopost USA, Inc., 701 F.3d 434, 441 (5th Cir. 2012) (citing Brown v. CSC Logic,
Inc., 82 F.3d 651, 655 (5th Cir. 1996) (abrogated on other grounds by Spears v. Patterson UTI Drilling Co.,
337 Fed.Appx. 416, 419 (5th Cir. 2009))).
108
    Reeves, 530 U.S. at 142-43.
109
    Jackson, 602 F.3d at 378 (internal quotation marks omitted).
110
    Berquist v. Wash. Mut. Bank, 500 F.3d 344, 349 (5th Cir. 2007).
111
    Moss v. BMC Software, Inc., 610 F.3d at 922 (5th Cir. 2010).
58686
                                                                                             Page 19 of 54
                1.      Direct Evidence/Stray Remark Doctrine

        Where a plaintiff “presents direct evidence of discrimination, ‘the burden of proof

shifts to the employer to establish by a preponderance of the evidence that the same

decision would have been made regardless of the forbidden factor.’”112 Fifth Circuit

precedent further instructs that, in determining whether a workplace comment constitutes

“direct evidence” of discrimination, rather than a “stray remark,” a court must consider

whether the comment: (1) relates to the plaintiff’s protected characteristic; (2) was made

proximate in time to the challenged employment decision; (3) was made by an individual

with authority over the challenged employment decision; and (4) relates to the challenged

decision.113 “Generally, ‘[d]irect evidence is evidence that, if believed by the trier of fact,

would prove discriminatory conduct on the part of the employer without reliance on

inference or presumption.’”114

        The Fifth Circuit recently opined that, “[i]n direct evidence cases, comments must

meet a demanding standard because the plaintiff relies on them ‘to prove the entire

case of discrimination.’115 For age-related comments to show [discriminatory intent] in a

direct evidence case, they must be more than ‘stray remarks.’”116 Further, “[t]o rise above

the level of a stray remark, an age-related comment must ‘be direct and unambiguous,




112
    Etienne v. Spanish Lake Truck & Casino Plaza, L.L.C., 778 F.3d 473, 475 (5th Cir. 2015) (quoting Brown
v. E. Miss. Elec. Power Ass'n, 989 F.2d 858, 861 (5th Cir. 1993)).
113
    Id. (citing Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 222 (5th Cir. 2001)).
114
    Martin v. Winn-Dixie Louisiana, Inc., 132 F.Supp.3d 794, 817 (M.D. La. 2015)(quoting Rudin v. Lincoln
Land Cmty. Coll., 420 F.3d 712, 720 (7th Cir. 2005)).
115
     McMichael v. Transocean Offshore Deepwater Drilling, Incorporated, 934 F.3d 447, 457 (5th Cir.
2019)(quoting Goudeau v. Nat’l Oilwell Varco, L.P., 793 F.3d 470, 475 (5th Cir. 2015))(emphasis added).
116
    Id. (citing E.E.O.C. v. Tex. Instruments, 100 F.3d 1173, 1181 (5th Cir. 1996)(“This court has repeatedly
held that ‘stray remarks’ do not demonstrate age discrimination.”).
58686
                                                                                              Page 20 of 54
allowing a reasonable jury to conclude without any inferences or presumptions that age

was an impermissible factor in the decision to terminate the employee.’”117

        Plaintiff claims that he has presented direct evidence of over three years of age

discriminating comments made about him and to him. Plaintiff claims that Mike Leblanc,

Gibson, Vaughn, and Cormier made “admissions” that they intended to “get rid” of Plaintiff

based on his age, and he further claims that all four of these supervisors “openly

confessed” to this illegal bias. Plaintiff cites no record evidence for this argument, which

is wholly unsupported by the record and sworn testimony and/or statements by these four

supervisors.118

        Further, Plaintiff relies heavily on an alleged “barrage” of comments relating to

Plaintiff’s age made by younger co-workers, which include comments that Plaintiff was

“old,” and “old fart,” “senior,” “stupid,” he “ma[de] too much money,” and was “spoiled.”119

As a matter of law, this evidence, even taken as true, does not constitute direct evidence

under the law for two reasons. First, most of these comments do not relate to Plaintiff’s

protected class. The Fifth Circuit has held that, “[i]n order for an age-based comment to

be probative of an employer's discriminatory intent, it must be direct and unambiguous,

allowing [the trier of fact] to conclude without any inferences or presumptions that age

was an impermissible factor in the [personnel] decision.”120 Thus, being called stupid,




117
    Id. (quoting Tex. Instruments, 100 F.3d at 1181).
118
    Counsel is cautioned that unsupported contentions are viewed with great disfavor by the Court and may
invite the imposition of sanctions.
119
    Rec. Doc. No. 34, p. 11.
120
     Logan v. Holder, 2016 WL 2354846, at * 5 (W.D. La. May 3, 2016)(quoting E.E.O.C. v. Texas
Instruments Inc., 100 F.3d 1173, 1181 (5th Cir. 1996) (citing Bodenheimer v. PPG Industries Inc., 5 F.3d
955, 958 (5th Cir. 1993))(internal quotation marks omitted).
58686
                                                                                           Page 21 of 54
spoiled, and accused of making too much money are not age-related comments.121 Also,

the Fifth Circuit has specifically held that the ADEA “prohibits discrimination on the basis

of age, not salary or seniority.”122 Further, use of the word “senior” is likewise not direct

evidence of age-based animus as it could be interpreted as “experienced” or reference

years of employment just as easily as old age.123

        As to the “constant” questions regarding retirement, it is well-settled that

questioning an employee about retirement does not constitute direct evidence of age

discrimination. In Covington v. Keith D. Peterson & Co., Inc.,124 the plaintiff alleged that

“she was repeatedly questioned on many occasions as to when she would retire from

employment.”125 However, based on Fifth Circuit precedent, the court held “this is not

direct evidence of age discrimination ‘because it requires one to infer that [she] was fired

because of [her] age based on [her employer's] comment that it was time for [her] to

retire.’”126 The Covington court continued: “‘There is a link between retirement and age,

but it is not a necessary one.’”127 Thus, the court found that the evidence offered was



121
    See e.g., Breaux v. Rosemont Realty, 2018 WL 3235416, at *8 (W.D. La. July 2, 2018)(where terms
“papa hen” was derived from term “mother hen” and court found comment was defined as “a person who
assumes an overly protective maternal attitude.” Webster's New Collegiate Dictionary 774 (9th ed. 1989));
Simmons v. Greyhound Lines, Inc., 2020 WL 61039, at *7 (where court found that calling employee
“incompetent” was not an age-related comment).
122
    Armendariz v. Pinkerton Tobacco Co., 58 F.3d 144, 152 (5th Cir. 1995) (citing Hazen Paper Co. v.
Biggins, 507 U.S. 604, 609-15 (1993)) (emphasis added).
123
    See e.g., Taylor v. Albermarle Corporation, 2007 WL 9700753, at *12 (M.D. La. Feb. 13, 2007)(“the
Fifth Circuit has held that ‘seniority’ and ‘age’ are unrelated for ultimately proving age discrimination since
the term “seniority” refers to years of service rather than age.”).
124
    2011 WL 6152861 (W.D. La. Dec. 12, 2011).
125
    Id. at *2.
126
     Id. (quoting Martin v. Bayland Inc., 181 Fed. Appx. 422, 423-424 (5th Cir. 2006) (Finding that an
employer's comment that “I think it's time to hang it up and you-for you to retire” did not constitute direct
evidence of age discrimination).
127
    Id. (quoting Martin, 181 Fed. Appx. at 424; see also Scott v. Potter, 182 Fed. Appx. 521, 526 (6th Cir.
2006) (Finding the statement “Why don't you retire and make everybody happy” was not direct evidence of
age discrimination.)).
58686
                                                                                                Page 22 of 54
circumstantial, and the circumstantial evidence framework which triggers the McDonnell

Douglas burden-shifting analysis applied.

        Finally, after excluding non-age-related comments, being called “old” and “old fart”

by co-workers without any decision-making authority over Plaintiff’s termination does not

constitute direct evidence under the law. As set forth above, one of the considerations in

distinguishing direct evidence from a stray remark is whether the comment was made by

an individual with authority over the challenged employment decision. To the extent

Plaintiff relies on age-related comments made by younger co-workers who were not in

positions of authority over Plaintiff, nor is there evidence that these younger employees

were in a position to influence the termination decision, such comments do not constitute

direct evidence of age discrimination.128

        Notwithstanding the above, the Court finds that Plaintiff narrowly escapes

summary judgment by demonstrating a material issue of genuine fact regarding the

motive of Mike Leblanc, an undisputed decisionmaker. Although Mike Leblanc submitted

a sworn declaration denying any knowledge of Plaintiff’s age when he accepted and

approved Cardwell’s termination recommendation,129 Gautreau testified that, throughout

2016 and 2017, Mike Leblanc directly “threatened” him to “get rid” of the “senior guys,”

which Leblanc interpreted as older and more experienced because they were “overpaid”

and “troublesome.”130 This statement, which is disputed, could constitute direct evidence

of discrimination as it appears to be age-related by context, made by an individual with


128
    See Williams v. Clegg’s Nursery, 2016 WL 3702978, at *11 (M.D. La. July 7, 2016)(“All of the comments
relate to Plaintiff’s protected class, but the comments by coworkers do not satisfy the requirement that
comments be made by a person with control over the decision to terminate the Plaintiff.”).
129
    Rec. Doc. No. 22-6, Michael Leblanc Declaration, p. 2.
130
    Rec. Doc. No. 22-7, Gautreau Depo, p. 61, 74-75.
58686
                                                                                           Page 23 of 54
authority over the employment decision at issue, and related to Plaintiff’s termination.

However, Plaintiff fails to point to summary judgment evidence establishing that any of

these comments were “proximate in time to the employment decision.”131 Although

Gautreau testified that these comments were made routinely throughout 2016 and 2017

by Mike Leblanc and Plaintiff’s other supervisors, Cormier, Vaughn, and Gibson, Plaintiff

provides no evidence of the precise timing of the comments; thus, this vague assertion

fails to meet the demanding direct evidence standard that such comments were made

proximately near Plaintiff’s termination.132

        Recently, this Court addressed similar complaints in Simmons v. Greyhound Lines,

Inc.,133 wherein the plaintiff alleged age discrimination by his employer based on his

allegations that his supervisor was “constantly telling [him] that [he] was old enough to

be her father and that [he] need[ed] to retire and that [he] was incompetent.”134 The

plaintiff also testified that his supervisor said he was old enough to be her father “about

three, four times a month,” and she allegedly told the plaintiff, with no witnesses present,

that “she needed some white – young white person or young white people in there. And

she just need [sic] young folks.”135 This Court held that, while the plaintiff vaguely

asserted that these comments were made “constantly,” which he defined as “about three,

four times a month,” the plaintiff never specified a time near his discharge; thus, he failed

to meet his burden to show that the comment was proximally related to his termination


131
    See note 92, supra.
132
    See e.g., Williams v. Clegg’s Nursery, LLC, 2016 WL 3702978, at *11 (M.D. La. July 7, 2016)(Plaintiff
who asserted she was “constantly” subjected to age-related comments submitted “no evidence in the record
that the statements cited by Plaintiff occurred near the time of her termination.”).
133
    2020 WL 61039 (M.D. La. Jan. 6, 2020).
134
    Id. at *4 (internal quotation marks omitted).
135
    Id. (internal quotation marks omitted).
58686
                                                                                           Page 24 of 54
because he failed to establish when such comments were actually made.136                Thus,

the Court found these alleged comments to constitute circumstantial evidence and

proceeded to an analysis under the McDonell Douglas burden-shifting framework.137

         For the same reasons, the Court finds that Plaintiff has submitted circumstantial

evidence of age discrimination, and the Court will proceed under McDonell Douglas.

However, Defendant has conceded that Plaintiff can establish a prima facie case of age

discrimination by failing to argue these elements and proceeding directly to its

presentation of a legitimate, nondiscriminatory reason for Plaintiff’s termination; thus, the

Court need not address those elements.

                  2.       Legitimate Non-Discriminatory Reasons for Termination

         Defendant maintains that Plaintiff violated company policy when he used his

company-provided email account to send sexually explicit, offensive, and otherwise

inappropriate messages to his co-workers. Based on the discussion above, the following

facts have been deemed admitted for purposes of this motion: EnLink’s Anti-

Discrimination and Anti-Harassment policy prohibits (1) Displaying, viewing, possessing

or bringing to the workplace…graphics or other materials or objects that have an offensive

connotation; (2) Written or graphic material or objects that are sexually-oriented, obscene,

criticize or show hostility or aversion toward an individual or group; and (3) Offensive

messages conveyed through company equipment via email, phone (including voice

messages), text messages, tweets, blogs, social networking sites or other means.”138




136
    Id. at *9 (internal citation omitted).
137
    Id.
138
    Rec. Doc. No. 22-3, pp. 361-362.
58686
                                                                                   Page 25 of 54
        In approximately February or March of 2017, EnLink’s Human Resources

department investigated Ricky Bellard after receiving reports that Bellard was threatening

other EnLink employees.139 While searching Bellard’s e-mail inbox, Cardwell discovered

e-mail messages with sexually explicit pictures sent to Bellard by Plaintiff.140 Cardwell

then investigated Plaintiff’s Company e-mail and discovered that Plaintiff sent numerous

inappropriate e-mails to his coworkers, third-parties, and himself over the preceding

year.141 Specifically, some of the e-mails contained graphic photographs of nude women

with exposed genitals, breasts or buttocks; while others contained images of male

genitalia and/or sexual references.142 Plaintiff admitted to sending all of these emails.143

        Plaintiff attempts to suggest he was unaware of the policies prohibiting his

acknowledged violations. First, Plaintiff highlights that he was terminated based on
                                                                                               144
violations of both the Handbook and the Email and Internet Access Policy.                            Indeed,

Cardwell admitted that she did not have documentation to prove that Plaintiff had received

the Email and Internet Access Policy or been trained on same.145 However, that Plaintiff

may not have been provided the Email and Internet Access Policy does not create an

issue of fact regarding the legitimacy of the proffered termination reason because the

Handbook, which Plaintiff acknowledged receiving and being trained on,146 undisputedly


139
    Rec. Doc. No. 22-4, Cardwell Depo, pp. 30, 40-45.
140
    Id. at p. 31.
141
    Id., Exhibit 4 attached thereto.
142
    Rec. Doc. No. 22-3, Plaintiff’s Depo, p. 158, and Ex. 6, attached thereto; pp. 163-164, and Ex. 7 attached
thereto; p. 175, and Ex. 11 attached thereto; p. 180, and Ex. 12 attached thereto; p. 182, and Ex. 13
attached thereto; p. 152; and Ex. 5 attached thereto; p. 166, and Ex. 8 attached thereto; p. 168-169, and
Ex. 9 attached thereto; p. 172, and Ex. 10 attached thereto. See Rec. Doc. No. 22-10 (UNDER SEAL).
143
    Id. at pp. 151, 155-156, 161, 165, 168-169, 171-172, 174, 179, 181, 183-184, 188-189, 192, 199; Rec.
Doc. No. 22-4, Cardwell Depo, p. 119-120.
144
    Rec. Doc. No. 22-4, Cardwell Depo, pp. 32-48, Exhibits 1,2, & 3 attached thereto.
145
    Id. at pp. 32-44.
146
    Rec. Doc. No. 22-3, Plaintiff’s Depo, p. 104, lines 16-23.
58686
                                                                                               Page 26 of 54
prohibits the same conduct. Plaintiff’s argument that he was fired for a “false violation of

policy,”147 is disingenuous and is undermined by Plaintiff’s own testimony and the record

evidence in this case.

        Plaintiff further seeks to challenge the legitimacy of the decision to terminate him

by arguing that it was a “setup.” Plaintiff contends that, when he told co-worker Laine

LeBlanc about his termination based on the emails, LeBlanc responded that “You know

that was a setup.”148 When asked to explain what this meant, Plaintiff testified: “Well, he

didn’t have to say. We all think I was set up because I was resisting Eddie and them. I

mean, these emails were pulled out by our IT guys that was looking up dirt to get rid of

me, from what I was told.”149 Plaintiff then testified that he had been told the same thing

by Gautreau:

        A:      Jeff told me … “Well that ain’t none of your fault. They set you up on
                this.” I’m like, “What?” And he commenced to telling me how out IT
                guy, Bart Domainge, was digging through emails and printing stuff
                and so –

        Q:      Did he say how he knew that?

        A:      Yeah. He – Jeff works in the front office, and he has – he’s – he’s
                got a bunch of computer software up there, and he said that this Bart
                Domainge was into everybody’s emails, changing out software,
                making copies, and he found that – he found that a little bit fishy. So
                when this happened to me, he – he said he’d put two and two
                together, and he thought that’s what was going on.

        Q:      He thought that was going on, but he wasn’t sure?

        A:      He sounded like he was sure. He told me, make no doubt about it,
                that’s what happened. So he’s telling me he’s sure.150


147
    Rec. Doc. No. 34, p. 7.
148
    Rec. Doc. No. 22-3, Plaintiff’s Depo, p. 230, lines 15-16. Notably, this is inadmissible hearsay.
149
    Id., at lines 20-24.
150
    Id. at p. 231, lines 3-25 through p. 232, lines 1-2. Notably, this is inadmissible hearsay.
58686
                                                                                               Page 27 of 54
However, when turning to Gautreau’s testimony on this same issue, Gautreau admits that

this theory is based on his opinion and speculation alone, and he has no proof for this

belief. Gautreau testified that he was disturbed to learn that IT had access to everyone’s

computers, and he was concerned when supervisors knew the contents of emails

Gautreau received before he had opened the emails. He testified that he asked Vaughn

about this, and Vaughn allegedly responded that IT had given him (Vaughn) access to

every employee’s email.151 Gautreau further explained:

          Q:      And it was based on that that you told Mr. Venable that Bart
                  Domingue was looking for emails to get rid of him?

          A:      No. Chad Vaughn told me that Bart Domingue had access and could
                  give him access to look at everybody’s e-mails inside of the facility.

          Q:      Okay.

          A:      And I knew it was happening, because it was happening to me.

          Q:      Do you remember telling Mr. Venable that Bart Domingue was
                  looking through his e-mails for a reason to get rid of Mr. Venable?

          A:      I don’t remember telling Venable – Mr. Venable that Bart
                  Domingue was specifically looking at his e-mails for reasons to
                  find termination with him.”

          Q:      Okay. Just generally, you told Mr. Venable that Bart Domingue was
                  looking through your e-mails?

          A:      I told him what was happening with me.
                                             . . .
          Q:      Who do you believe Mr. Venable was targeted by?

          A:      Whoever was giving IT directions to look at e-mails and go through
                  everybody else’s files –
                                             . . .

151
      Rec. Doc. No. 22-7, Gautreau Depo, pp. 136-137.
58686
                                                                                   Page 28 of 54
        Q:      Do you have any idea who that was?

        A:      Sure.

        Q:      Who was that?

        A:      Well, this is an opinion, right.

        Q:      Yes.

        A:      This isn’t – I don’t have the proof to say that conclusively it
                happened. But if I had to take a best guess, I would say it would
                be Eddie Cormier and Greg Gibson.152

        The argument that this investigation into Bellard’s, and subsequently Plaintiff’s,

emails was a “setup,” is simply unsupported by any competent summary judgment

evidence.      Plaintiff bases his “knowledge” of this setup on the hearsay of others,

specifically Gautreau, whose own testimony confirms that this “opinion” is merely his own

speculation for which he has no proof. While the Court must construe all evidence in the

light most favorable to Plaintiff, the Court will not infer the existence of evidence not

presented.153 “[U]nsubstantiated assertions, improbable inferences, and unsupported

speculation are not competent summary judgment evidence.”154

        Accordingly, the Court finds that Defendant has submitted summary judgment

evidence of a legitimate, non-discriminatory reason for terminating Plaintiff.155 The Court

now turns to Plaintiff’s contention that these reasons were a pretext for age discrimination.




152
    Id. at pp. 136-138 (emphasis added).
153
    Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990).
154
    Liberty Ins. Corp. v. Dixie Elec., L.L.C., 637 Fed. Appx. 113, 116 (5th Cir. 2015)(citing Forsyth v. Barr,
19 F.3d 1527, 1533 (5th Cir.1994)).
155
    See Cervantez v. KMGP Services Co., Inc., 349 Fed. Appx. 4, 9 (5th Cir. 2009)(Fifth Circuit affirmed
that “violation of [employer’s] computer-use policy – constitutes a legitimate, nondiscriminatory reason for
Cervantez’s discharge.”).
58686
                                                                                               Page 29 of 54
                 3.      Pretext

        “At [the final] step of the McDonnell Douglas analysis, an ADEA plaintiff must prove

that the legitimate reasons offered by the defendant were not its true reasons, but were

a pretext for discrimination.”156 “At the summary judgment stage, the question is whether

the plaintiff has shown that there is a genuine issue of material fact as to whether this

reason was pretextual.”157 “A plaintiff may show [a genuine issue of material fact

regarding] pretext either through evidence of disparate treatment or by showing that the

employer’s proffered explanation is false or unworthy of credence.”158 The key issue in

determining pretext is whether the employer’s justification, “even if incorrect, was the real

reason for the plaintiff’s termination.            A plaintiff’s prima facie case, combined with

sufficient evidence to find that the employer’s asserted justification is false, may permit

the trier of fact to conclude that the employer unlawfully discriminated.”159 “At the end of

the day, the pretext inquiry asks whether there is sufficient evidence demonstrating the

falsity of the employer’s explanation, taken together with the prima facie case, to allow

the jury to find that discrimination was the but-for cause” of the termination of the

employee.160 Notably, “[c]ourts ‘“do not try ... the validity of good faith beliefs as to an

employee's competence. Motive is the issue.”’”161 Moreover, “self-serving conclusions


156
    Goudeau v. Nat'l Oilwell Varco, L.P., 793 F.3d 470, 476 (5th Cir. 2015) (citations and quotations omitted).
157
    Palacios, 2015 WL 4732254, at *3 (citation omitted).
158
    Id. (citation omitted).
159
    Goudeau, 793 F.3d at 476 (citations, quotations, and alterations omitted).
160
    See id. at 478.
161
    Cervantez, 349 Fed. Appx. at 9 (quoting Mayberry v. Vought Aircraft Co., 55 F.3d 1086, 1091 (5th Cir.
1995)(quoting Little v. Republic Ref. Co., 924 F.2d 93, 97 (5th Cir.1991)); see Bienkowski v. Am. Airlines,
Inc., 851 F.2d 1503, 1508 (5th Cir.1988) (“The ADEA cannot protect older employees from erroneous or
even arbitrary personnel decisions, but only from decisions which are unlawfully motivated. Even if the trier
of fact chose to believe an employee's assessment of his performance rather than the employer's, that
choice alone would not lead to a conclusion that the employer's version is a pretext for age discrimination.”
(citation omitted))).
58686
                                                                                                Page 30 of 54
are insufficient” to establish pretext, and “[s]ubjective beliefs alone will not establish

pretext.”162 To satisfy the burden of establishing pretext, a plaintiff must “must present

more than stray remarks, statements by non-decision makers, or opinions.”163

        Plaintiff argues that the following constitute evidence of pretext: (1) the constant

comments by his supervisors Vaughn, Cormier, and Gibson regarding his retirement; (2)

the disparate treatment of younger employees who were not immediately terminated for

violating the same policy in the Handbook; (3) EnLink’s failure to apply a progressive

discipline policy to Plaintiff when it applied same to other offending employees.

                         a.      Stray Remarks

        The Fifth Circuit “has repeatedly held that ‘stray remarks’ do not demonstrate age

discrimination.”164 Additionally, “stray remarks cannot be the only evidence of pretext.”165

However, courts must look to the frequency of remarks and whether they are

accompanied by other evidence of age-based animus in making this determination for the

purpose of pretext. “A ‘stray’ remark is a remark which is isolated (i.e., not accompanied

by other remarks similar in nature) or not accompanied by other evidence indicative of

discriminatory animus.”166 “Conversely, remarks are not considered stray and may be




162
    Minnis v. Board of Sup’rs of Louisiana State University and Agricultural and Mechanical College, 55
F.Supp.3d 864, 881 (M.D. La. Oct. 21, 2014)(citing Price, 119 F.3d at 337 (age discrimination); Ray v.
Tandem, 63 F.3d 429, 434 (5th Cir.1995)).
163
    Minnis, 55 F.Supp.3d at 881 (citing Nichols v. Loral Vought Sys. Corp., 81 F.3d 38, 41–42 (5th Cir.1996).
164
    Broussard v. Jazz Casino Co. LLC, 2018 WL 6046171 at *3 (E.D. La. Nov. 19, 2018)(quoting Tex.
Instruments, 100 F.3d at 1181)).
165
    Id. (citing Palasota v. Haggar Clothing Co., 342 F.3d 569, 577 (5th Cir. 2003); Paulissen v. MEI Techs.,
Inc., 942 F. Supp. 2d 658, 670–71 (S.D. Tex. 2013)).
166
    Shockey v. Universal Cable Holdings, Inc., 2019 WL 77351, at *4 (quoting Bumstead v. Jasper Cty., 931
F. Supp. 1323, 1334 (E.D. Tex. 1996))(internal quotation marks omitted).
58686
                                                                                              Page 31 of 54
effective to defeat a motion for summary judgment when they occur with some frequency

or when they exist in combination with other evidence of age-based animus.”167

        Plaintiff testified that he was constantly asked about when he was going to retire

by Vaughn, Cormier, and Gibson.168 As set forth above, general comments asking an

employee about retirement are not direct evidence of age discrimination but can be

circumstantial. Further, they are not always considered stray remarks. Indeed, the record

in this case demonstrates genuinely disputed facts regarding the frequency of these

alleged comments made by Plaintiff’s supervisors. Moreover, these comments do not

stand alone but are accompanied by other evidence of age-based animus. First, the

retirement comments must be viewed within the context of Gautreau’s testimony that he

was repeatedly directed by the persons allegedly making these comments to “get rid” of

the “senior” or “older” operators.169 Second, Gautreau testified that he was directed to

“adjust” Plaintiff’s (and other “senior” employees’) performance evaluations downward so

that younger employees would have the opportunity for raises and bonuses, and

Gautreau testified that he complied with this directive.170 Specifically, Gautreau testified:

        “I was told to adjust my performance evaluations. … At the end of the year
        when we did final performance evaluation reviews, those reviews were
        substantial because they were – they were the outcome of company
        bonuses and merit raises. And Mr. Venable was my top performer, and I
        was asked several times to regrade his evaluation to make room for
        somebody else’s pay going up.”171




167
    Id. (quoting Bumstead, at 1334).
168
    Rec. Doc. No. 22-3, Plaintiff’s Depo, pp. 48, 50, 60 (Cormier asked him about retirement “pretty much,
every time he came around”), 63 (Cormier remarked to Plaintiff that “when you want to change the way a
plant works, you start at the top and you work your way down.”), 66, 75-76, 136, 140, 245.
169
    Rec. Doc. No. 31-3, Gautreau Depo, pp. 59-61; 81-87.
170
    Rec. Doc. No. 22-7, Gautreau Depo, pp. 183-185.
171
    Id. at p. 183, lines 18-22 through p. 184, lines1-3.
58686
                                                                                             Page 32 of 54
When asked when this directive happened, Gautreau testified that “[i]t happened several

times over the years.”172

        In cases involving similar fact patterns, Louisiana federal district courts have found

pretext evidence sufficient to overcome summary judgment. For example, in In Allain v.

Board of Supervisors of the University of Louisiana System, an employee of the radio

station operated by the university filed a claim of age discrimination, among other claims,

when she was terminated at the age of 59.173 Following the plaintiff’s termination, she

was immediately replaced by a 26-year-old female.174 The plaintiff testified that, prior to

her termination, she heard a conversation between the Dean of the College of Arts and

Sciences (“the Dean”) and her direct supervisor Joel Willer (“Willer”) wherein the Dean

told Willer that “he wished he could get rid of all the old professors, but that he couldn’t

because they were tenured.”175          Shortly after Willer became the plaintiff’s direct

supervisor, Willer told another radio station employee, Ray Davidson (“Davidson”) that he

intended to get rid of the plaintiff and replace her with a younger employee.176 Davidson

claimed that Willer, referring to the plaintiff, told him on numerous occasions that he

wanted “new blood.”177 Although Willer testified that he terminated the plaintiff based on

her poor work performance and insubordination, and not based on her age, Willer also

stated that the Dean had instructed him to fire the plaintiff a year before he did.178




172
    Id. at p. 184, line 24.
173
    81 F.Supp.3d 502 (W.D. La. 2015).
174
    Id. at 507.
175
    Id.
176
    Id.
177
    Id.
178
    Id.
58686
                                                                                 Page 33 of 54
           Ultimately, in denying the university’s motion for summary judgment, the court

held:

           Allain can overcome summary judgment on her ADEA claim because she
           has presented direct evidence of age discrimination. Davidson, Allain's
           former co-worker, avers that Willer told him on several occasions that his
           goal was to terminate Allain and replace her with a considerably younger
           female. Davidson also avers that Willer told him numerous times, in
           reference to Allain, that he wanted “new blood.” These comments constitute
           direct evidence of age-related discriminatory animus because they are age-
           related, were made by an individual with authority to terminate Allain
           (Willer), and were certainly related to her termination. The only questionable
           element needed to satisfy the Brown test for direct evidence is the temporal
           proximity prong.

                                                     . . .

           Even if Davidson's statements do not constitute direct evidence, Allain can
           still overcome summary judgment because she has established a prima
           facie case of age discrimination and can rebut ULM's proffered legitimate,
           non-discriminatory reasons as pretextual.

                                                     . . .

           ULM cites her underperformance and insubordination as its legitimate,
           nondiscriminatory reasons. However, even assuming that Davidson's
           testimony does not constitute direct evidence, his testimony certainly
           provides sufficient evidence of pretext to rebut ULM's justifications.
           Moreover, there is ample other evidence indicating that ULM's legitimate,
           nondiscriminatory reasons are pretextual. First, ULM's contention that it had
           decided to terminate Allain for underperformance in October of 2010 is
           questionable because Allain was not, in fact, terminated until after she
           returned from FMLA leave. Second, ULM terminated two other KEDM
           employees and replaced them with younger individuals. Third, Allain's
           testimony that she overheard Dean Cass inform Willer that he wished
           to get rid of tenured professors and replace them [with] younger
           employees creates factual issues as to whether ULM fosters a cultural
           bias against older employees and unlawfully acted on that bias by
           terminating Allain.179




179
      Id. at 510-511 (internal citations omitted)(emphasis added).
58686
                                                                                    Page 34 of 54
        A similar claim was asserted in Dantin v. Ochsner Clinic Foundation,180 where the

district court for the Eastern District of Louisiana denied summary judgment to an

employer sued under the ADEA. The plaintiff in Dantin claimed that, throughout her

career, she had received only positive performance evaluations and had qualified for all

bonuses until 2015, when her supervisor seemed to target the plaintiff, who was 63 years

old at the time, and another 63-year-old employee during a staff meeting.181 The plaintiff

was also placed on a performance improvement plan.182 The plaintiff claimed that her

employer-CEO instructed her supervisor to terminate long-term employees like the

plaintiff.   The plaintiff offered a declaration from her supervisor as evidence of

discrimination:

        “Annette Adams, like [Plaintiff], was a senior management level employee,
        over the age of 40, at St. Anne that Tim Allen wanted me to terminate.”
        “Notwithstanding [Plaintiff’s] performance, Tim Allen wanted me to
        terminate [Plaintiff’s] employment along with several other employees over
        the age of forty, without any consideration for their actual job performance.”
        “When pressed to terminate these older employees, I expressed to Mr. Allen
        that I thought what he was attempting to force me to do was wrong.” “It is
        my belief that one of the reasons why I was terminated was because I
        refused to terminate [Plaintiff] and other senior employees over the age of
        40 at St. Anne General Hospital.”183

The court found that these statements did not constitute direct evidence of age

discrimination:

        In analyzing whether these allegations constitute direct evidence of
        discrimination, the Court first notes that Plaintiff does not present any
        evidence of a comment made by Allen. Plaintiff does not proffer a statement
        by Allen that used the term “long-term” or allege that Allen made a direct
        comment about employees over 40. Rather, Vedros summarizes what she
        believed Allen wanted her to do. This is not a comment as typically analyzed

180
    2019 WL 2089381 (E.D. La. May 13, 2019).
181
    Id. at *1.
182
    Id.
183
    Id. at *13.
58686
                                                                                 Page 35 of 54
        in the Fifth Circuit as direct evidence. Further, even if Allen made such
        comments, they are not direct and unambiguous. A reasonable jury would
        have to draw inferences or make presumptions about what Allen may have
        intended. Therefore, Vedros' interpretations of her discussion with Allen do
        not meet the criteria for direct evidence and are thus insufficient to defeat
        summary judgment. Accordingly, the Court moves to Plaintiff’s
        circumstantial evidence of age discrimination.184

        After the plaintiff established a prima facie case, the defendant presented a

legitimate, nondiscriminatory reason for the plaintiff’s termination; thus, the burden shifted

to the plaintiff to demonstrate evidence of pretext. The court found that the plaintiff had

carried her burden:

        Here, Plaintiff has shown that there are genuine issues of material fact in
        dispute. Defendant avers that Plaintiff’s poor performance was the reason
        for terminating Plaintiff, but Vedros' testimony reveals that even when
        Plaintiff showed improvement in her performance and had satisfied the PIP,
        Allen still wanted to terminate Plaintiff. As Plaintiff’s supervisor, Vedros
        believed that Plaintiff had improved enough that termination was not
        warranted, but, according to Vedros, Allen insisted that Plaintiff and other
        older employees be terminated despite their performance. This is an issue
        of fact on whether Allen targeted employees based on their age and
        disregarded performance.185

        In Rogers v. City of Baton Rouge,186 a case decided here in the Middle District of

Louisiana, the plaintiff, a police officer who had achieved the rank of Lieutenant in 2011,

was transferred and demoted multiple times and disciplined for refusing to take a test

associated with a law class she had previously been required to take.187 The plaintiff

complained that the adverse employment actions she suffered were because of her race

and age. Further, the plaintiff explained that she refused to take the test because,

although it was usually administered within a week of taking the class, the plaintiff was


184
    Id.
185
    Id. at *18.
186
    2016 WL 4035328 (M.D. La. July 25, 2016).
187
    Id. at *1 - *2.
58686
                                                                                 Page 36 of 54
being asked to take the test nearly a month later, without explanation for the delay.188

The plaintiff maintained that, throughout this time period, she was subjected to ageist

comments from her co-workers and supervisors.189 The court found that the plaintiff had

presented evidence sufficient to overcome summary judgment.

         First, Plaintiff points to evidence that she was subjected to ageist comments
         and repeated questioning regarding her plans to retire. According to the
         Investigative Report, prepared at the conclusion of Defendant's
         investigation into Plaintiff's internal complaint of discrimination, in her
         internal complaint, Plaintiff alleged that “Lt. Newman said, ‘You are a 63
         [year] old maw-maw who should be home playing with the grandchildren.’”
         (R. Doc. 29-14 at 2). During the internal investigation, Lt. Newman, who
         trained Plaintiff during her transition to Uniform Patrol, denied making this
         comment. (R. Doc. 29-14 at 7). Plaintiff also told human resources that Lt.
         Newman stated: “I just can't understand why all of the ole timers are still in
         the department holding up space. They should just move on and give others
         opportunity.” (R. Doc. 29-14 at 7). When questioned during the
         investigation, Lt. Newman did not expressly deny that the statement was
         made. Instead, he responded, “It wasn't me that said that, there was a round
         table discussion among officers that were talking about retirement.” (R. Doc.
         29-14 at 7).190
                                                . . .

         Moreover, Plaintiff claims that she was constantly questioned and
         “badgered” about retirement. (R. Doc. 29-14 at 2). Plaintiff alleged that
         Captain Candace Graham suggested that she retire. When asked by the
         internal investigator, Cpt. Graham stated: “She and I were talking and she
         said something about being frustrated[.] I assumed we were talking officer
         to officer and it was a brief conversation. I said, ‘Well honey, why don't you
         just retire.’” (R. Doc. 29-14 at 4). While Cpt. Graham admitted making the
         statement, she denied any discriminatory motivation. Captain Daryl Rice
         was similarly asked about allegedly questioning Plaintiff about retirement.
         (R. Doc. 29-14 at 5). According to the internal investigation, Cpt. Rice
         responded: “I did talk to her about my retirement date and I told her that I
         know when it's time to leave and that my date was approaching fast and
         you [ (Plaintiff) ] need to examine yourself and see if it is your time to leave.”
         (R. Doc. 29-14 at 5). Plaintiff further accused Lieutenant Todd Weishar of
         “badgering” her about retirement during meetings in front of Plaintiff's peers,
         which he denied. (R. Doc. 29-14 at 8).

188
    Id. at *2.
189
    Id.
190
    Id. at *8.
58686
                                                                                     Page 37 of 54
            One witness interviewed during the internal investigation, Lieutenant Carl
            Dunn, stated that, based on his observations, “Lt. Newman and Cpt. Roan
            [harassed Plaintiff because of her age] by telling her every day that she was
            going to lose her job and that she needed to retire.” (R. Doc. 29-14 at 13).
            Lt. Dunn also stated that Newman said that Plaintiff “needed to just go
            home.” (R. Doc. 29-14 at 13). Corporal Myron Daniels similarly stated that
            Plaintiff “explained to me that Officers were implying that she has been in
            the department for a long time and that it was time for her to retire. [Plaintiff]
            was offended by the remarks.” (R. Doc. 33-3 at 5). Based on his
            observations and attendance at several meetings between Plaintiff and her
            supervisors, Corporal Daniels explained: “I think all of the respondents
            played a part of discriminating based on Age in the aspect of retirement.”
            (R. Doc. 29-14 at 13); (R. Doc. 33-3 at 6).191

The court determined that the plaintiff had presented evidence establishing a genuine

issue of material fact as to whether she was treated adversely because of her age, and

“[w]hich version of events is more credible is a question for the trier of fact – not this Court

at the summary judgment stage.”192

            Applying the same analysis and reasoning discussed above, the Court finds that

Plaintiff has presented pretext evidence such that summary judgment is improper.

Considering Plaintiff’s testimony regarding the frequency of the retirement comments

along with other evidence of an age-based animus by those with authority over Plaintiff,

the Court finds that Plaintiff has presented sufficient evidence of pretext to overcome

summary judgment on Plaintiff’s age discrimination claim. There are genuinely disputed

facts regarding EnLink’s motive in Plaintiff’s termination, and such disputes must be

resolved by the jury.




191
      Id. at *9.
192
      Id.
58686
                                                                                        Page 38 of 54
                        b.      Disparate Treatment/Proper Comparators

        Although the Court has found that Plaintiff has demonstrated material issues of

fact of pretext sufficient to overcome summary judgment on his age discrimination claim,

the Court will address Plaintiff’s disparate treatment allegations.                 For the following

reasons, the Court finds that Plaintiff’s purported disparate treatment evidence is not

competent evidence of pretext. Plaintiff maintains that “Gibson, Vaughn, Byerly, Petite,

Savage, Schexnayder, and Larry Leblanc received alternative forms of discipline although

they possessed, viewed, and brought into the workplace inappropriate/sexually explicit

images on their work computers, phones, and/or emails.”193

        To show that a similarly situated employee was treated differently and that the

difference in treatment is a pretext for discrimination, the conduct at issue must be “nearly

identical.”194 Courts within the Fifth Circuit define “similarly situated” narrowly.195 In

evaluating whether an alleged comparator is similarly situated,

        “The employment actions being compared will be deemed to have been
        taken under nearly identical circumstances when the employees being
        compared held the same job or responsibilities, shared the same
        supervisor [,] or had their employment status determined by the same
        person[.]”196 “Employees with different supervisors, who work for different
        divisions of a company ... generally will not be deemed similarly situated.”197
        The Fifth Circuit has further explained, that “employees who have different
        work responsibilities ... are not similarly situated.”198


193
    Rec. Doc. No. 34, p. 13.
194
    Moore v. Angus Chemical Co., 2008 WL 4491592 at *5 (W.D. La. Oct. 1, 2008)(citations omitted).
195
    See Horton v. G4S Secure Solutions (USA), Inc., No. 16-544-SDD-EWD, 2018 WL 1997535 at *5 (M.D.
La Apr. 27, 2018)(citing Brown v. Bd. of Trustees Sealy Indep. Sch. Dist., 871 F.Supp.2d 581, 593 (S.D.
Tex. 2012); see also Lopez v. Kempthorne, 684 F. Supp. 2d 827, 856-57 (S.D. Tex. 2010)).
196
    Horton, 2018 WL 1997535 at *5 (quoting Turner v. Kansas City S. Ry. Co., 675 F.3d 887, 893 (5th Cir.
2012)(quoting Lee v. Kan. City S. Ry. Co., 574 F.3d 253, 260 (5th Cir. 2009))).
197
    Id. (quoting Lee, 574 F.3d at 259 (citing Wyvill v. United Cos. Life Ins., 212 F.3d 296, 302 (5th Cir.
2000))(emphasis added).
198
    Id. (quoting Lee, 574 F.3d at 259-260 (citing Smith v. Walmart Stores, 891 F.2d 1177, 1180 (5th Cir.
1990)).
58686
                                                                                            Page 39 of 54
          While Plaintiff presented evidence through Gautreau’s testimony that Vaughn and

Gibson may have violated the aforementioned policy, Vaughn and Gibson are not proper

comparators because, as Plaintiff’s supervisors, they are not “similarly situated” to

Plaintiff. As to the other, younger employees named, Plaintiff has failed to carry his

summary judgment burden of establishing that they are similarly situated for purposes of

this finding.        Plaintiff does not direct the Court specifically to their ages, job

responsibilities, supervisors, or work histories, and the Court is not required to sift through

the record to find this information. Moreover, Plaintiff has failed to demonstrate that these

employees were disciplined under “nearly identical” circumstances. Plaintiff makes the

blanket argument that they were all found to have violated the same policy; however,

Plaintiff fails to consider that EnLink has provided evidence distinguishing their conduct

from his in terms of severity. The EnLink investigation revealed the employees who had

received Plaintiff’s inappropriate emails, and these employees were given a warning and

trained on the policy.199 Receipt is inarguably less egregious than sending inappropriate

emails. Larry Leblanc was found to have sent three of the inappropriate emails, but it

was determined that these emails contained inappropriate jokes but not sexually explicit

images with nudity. For this conduct, Leblanc was issued a final written warning and was

required to attend policy training.200 Again, while it is true that Leblanc violated the same

policy as Plaintiff, it is not unreasonable that EnLink determined this conduct to be less

egregious than Plaintiff’s. Larry Leblanc is likewise not a proper comparator as Plaintiff

testified that he “actually worked at another facility … called Pelican Plant, and he was a



199
      Rec. Doc. No. 22-4, Cardwell Depo, p. 54.
200
      Id. at pp. 50-51.
58686
                                                                                  Page 40 of 54
process operator.”201 Plaintiff testified that he recalled receiving inappropriate emails from

“other employees that were younger”202 than him, but this does not establish the content

of the emails, when they were sent, or that EnLink knew about them or discovered them

in the course of the investigation at issue. Accordingly, the Court finds that Plaintiff has

failed to present competent evidence of disparate treatment with respect to this issue.

                        c.      Departure from Progressive Discipline Policy

        Plaintiff points to EnLink’s failure to follow its progressive discipline policy to his

first, and only, infraction with the company as evidence of pretext. The Fifth Circuit holds

that “a plaintiff can also show pretext by showing a departure from standard procedure.

But mere deviations from policy, or a disagreement about how to apply company policy,

do not show pretext.”203 Further, “the ADEA does not ‘protect older employees from

erroneous or even arbitrary personnel decisions, but only from decisions which are

unlawfully motivated.’”204       Thus, Plaintiff herein “must connect a departure from or

misapplication of procedure to a discriminatory motive—an employer’s ‘disregard of its

own hiring system does not of itself conclusively establish that improper discrimination

occurred or that a nondiscriminatory explanation for an action is pretextual.’”205

        It should be noted that “[t]he ADEA does not prohibit termination without

warning.”206 However, the Fifth Circuit has found that, when an employer opts to have a




201
    Rec. Doc. No. 22-3, Plaintiff’s Depo, p. 201.
202
    Id. at p. 200.
203
    McMichael, 934 F.3d at 459 (citing Campbell v. Zayo Grp., L.L.C., 656 F. App'x 711, 715 (5th Cir. 2016)
(per curiam) (unpublished) (holding that “mere disagreement with [the employer’s] application of the
[reduction-in-force] policy, without more, does not provide substantial evidence of pretext”)).
204
    Id. at 460 (quoting Moss, 610 F.3d at 926 (quoting Bienkowski, 851 F.2d at 1507–08)).
205
    Id.(quoting Risher v. Aldridge, 889 F.2d 592, 597 (5th Cir. 1989)).
206
    Armendariz v. Pinkerton Tobacco Co., 58 F.3d 144, 151 (5th Cir. 1995).
58686
                                                                                             Page 41 of 54
disciplinary system, failure to follow that system may give rise to inferences of pretext.207

In evaluating whether a failure to follow a progressive discipline policy gives rise to an

inference of pretext under the McDonnell Douglas framework, courts consider whether

there were guidelines regarding when the policy should be used, whether there were

exceptions to the policy, and whether the policy was not just a policy on paper but whether

the policy was actually used.208

        EnLink’s Handbook notes on page 5 that: “Offenses resulting in reprimand or

immediate termination include, but are not limited to; violations of employee conduct

guidelines.”209      Clearly, the possibility of immediate termination based on the

egregiousness of an infraction is both contemplated and made known to employees.

Further, Plaintiff pointed to no evidence that progressive discipline was mandatory under

EnLink’s policies and procedures. The Court is not permitted to second guess EnLink’s

evaluation of the egregiousness of Plaintiff’s conduct in this regard. That Plaintiff was not

given a warning, as compared to the employees to whom he attempted to compare

himself, is not evidence of pretext on this issue.

        D. Hostile Work Environment under the ADEA

        To establish a hostile work environment claim under the ADEA, a plaintiff must

show that: (1) he was over the age of 40; (2) he was subjected to harassment, either

through words or actions, based on age; (3) the nature of the harassment was such that



207
    Goudeau v. Nat'l Oilwell Varco, L.P., 793 F.3d 470, 477 (5th Cir. 2015).
208
    Kestler v. Motiva Enterprises, LLC, 2016 WL 852477, at *18 (E.D. La. Mar. 4, 2016)(citing e.g., Keller v.
Coastal Bend College, No. 15-40710, 2015 WL 6445751 (5th Cir. 2015); Taylor v. Peerless Indus. Inc., 322
Fed.Appx. 355, 367 (5th Cir. 2009); Bugos v. Ricoh Corp., No. 07-20757, 2008 WL 3876548, at *5 (5th Cir.
2008); Machinchick, 398 F.3d at 354 n.29).
209
    Rec. Doc. No. 22-3, p. 360 (emphasis added).
58686
                                                                                              Page 42 of 54
it created an objectively intimidating, hostile, or offensive work environment; and (4) there

exists some basis for liability on the part of the employer.210

        To satisfy the third element of a prima facie case of hostile work environment, a

plaintiff must demonstrate that the harassment was objectively unreasonable.211                          A

workplace environment is hostile when it is “permeated with discriminatory intimidation,

ridicule, and insult, that is sufficiently pervasive to alter the conditions of the victim's

employment.”212       Further, the complained-of conduct must be both objectively and

subjectively offensive.213 Thus, not only must a plaintiff perceive the environment to be

hostile, but it must appear hostile or abusive to a reasonable person.214 To determine

whether conduct is objectively offensive, the totality of the circumstances is considered,

including: “(1) the frequency of the discriminatory conduct; (2) its severity; (3) whether it

is physically threatening or humiliating, or merely an offensive utterance; and (4) whether

it interferes with an employee's work performance.”215                     However, “[i]ncidental or

occasional age-based comments, discourtesy, rudeness, or isolated incidents (unless

extremely serious) are not discriminatory changes in the terms and conditions of a

worker's employment.”216

        It is undisputed that Plaintiff was over forty at the time of the alleged harassment.

Plaintiff has presented summary judgment evidence through his own testimony and the



210
    Smith v. Home Depot U.S.A., Inc., 102 F.Supp.3d 867, 883 (E.D. La. April 7, 2015)(citing Dediol v. Best
Chevrolet, Inc., 655 F.3d 435, 441 (5th Cir. 2011)).
211
    Dediol, 655 F.3d at 441 (citing Crawford v. Medina General Hosp., 96 F.3d 830, 834–35 (6th Cir.1996)).
212
    Alaniz v. Zamora–Quezada, 591 F.3d 761, 771 (5th Cir. 2009).
213
    EEOC v. WC&M Enters., 496 F.3d 393, 399 (5th Cir. 2007).
214
    Id.
215
    Id.
216
    Reed v. Neopost USA, Inc., 701 F.3d 434, 443 (5th Cir. 2012)(internal citations and quotation marks
omitted).
58686
                                                                                             Page 43 of 54
testimony of Gautreau, that he was subjected to harassment, either through words or

actions, based on age. EnLink disputes this testimony, but this is a fact issue for the jury.

        As to whether the nature of the harassment was such that it created an objectively

intimidating, hostile, or offensive work environment, the Court finds that Plaintiff has

presented evidence from which a jury could draw the inference that the alleged

harassment meets this standard. Plaintiff and Gautreau both testified that the age-related

comments were constant. Plaintiff testified that Vaughn, Cormier, and Gibson asked him

about retirement nearly every time they came to the plant. He also testified that he was

intimidated by their questioning, which did not cease after he asked them to stop. The

Court acknowledges that several comments of which Plaintiff complaints are not specific

to age; however, the Court finds that it is for a jury to determine whether, under the totality

of the circumstances, Plaintiff has carried his burden of establishing a hostile work

environment based on his age. Finally, the Court also finds that Plaintiff has presented

evidence that the alleged harassment interfered with his work performance. He testified

about feeling intimidated and more prone to make mistakes on the days when he was

subjected to these comments by Vaughn, Cormier, and Gibson. Further, Gautreau

testified that he was required to adjust Plaintiff’s performance evaluation lower than

Gautreau intended so younger employees could receive higher bonuses, ostensibly

affecting Plaintiff’s reward, thus affecting a term, condition, or privilege of employment.

        Considering that these comments were allegedly made by Plaintiff’s supervisors,

including at least one who influenced his termination decision, there exists some basis

for liability on the part of the employer for the conduct. EnLink asserts the Ellerth–



58686
                                                                                  Page 44 of 54
Faragher affirmative defense;217 however, this defense is unavailable to EnLink as a

matter of law because Plaintiff was allegedly the victim of a tangible employment action

– termination - by at least one of his alleged harassers, Mike Leblanc.218 There is an

issue of fact as to whether Vaugh, Cormier, and/or Gibson, influenced Plaintiff’s

termination decision, but in any event, these alleged harassers are supervisors, and

EnLink is not entitled to this defense.

        Accordingly, Defendant’s Motion for Summary Judgment on Plaintiff’s hostile work

environment claim is DENIED.

        E. Retaliation under the ADEA

        Plaintiff also claims that he was terminated in retaliation for engaging in the

protected activity of objecting to age discrimination and harassment. The ADEA makes

it unlawful to retaliate against an employee “because the employee has opposed allegedly

discriminatory practices by the employer or participated in a proceeding, charge or

hearing where such practices are challenged .... These protected activities are described

as ‘opposition’ or ‘participation’ activities.”219 A plaintiff relying on circumstantial evidence

may establish a prima facie case of retaliation by proving that: (1) he or she engaged in




217
    Faragher v. City of Boca Raton, 524 U.S. 775 (1998); Burlington Indus., Inc. v. Ellerth, 524 U.S. 742
(1998)). Under this affirmative defense, in a hostile work environment case, an employer can escape
vicarious liability if it can establish that (1) the employer exercised reasonable care to prevent and correct
any harassing behavior and (2) that the plaintiff unreasonably failed to take advantage of the preventive or
corrective opportunities that the employer provided.
218
    “In cases in which the harasser is a ‘supervisor,’ however, different rules apply. If the supervisor's
harassment culminates in a tangible employment action, the employer is strictly liable.” Braud v. Geo Heat
Exchangers, L.L.C., 314 F.R.D. 386, 390 (M.D. La. 2016)(quoting Vance v. Ball State University, 570 U.S.
421, 424 (2013)(citing Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998) and Ellerth, 524 U.S. at
765, 118 S.Ct. 2257)).
219
    Rogers, at *10 (quoting De Ande v. St. Joseph Hospital, 671 F.2d 850, 851 n.1 (5th Cir. 1982)).
58686
                                                                                               Page 45 of 54
activity protected by the ADEA; (2) a materially adverse action occurred; and (3) a causal

connection exists between the protected activity and the adverse employment action.220

        EnLink appears to concede the first two elements set forth above and challenges

only that Plaintiff has failed to present summary judgment evidence of a causal

connection between his termination and his complaints to Gautreau about the age-based

comments. Plaintiff contends he was terminated in May 2017, the “very same month he

complained” to Gautreau about the comments and retirement questions. Plaintiff claims

his deposition testimony confirms this timing, yet Plaintiff fails to cite to this testimony.

        Plaintiff testified that Vaughn, Cormier, and Gibson began asking him about

retirement and making age-related comments to him around the time Vaughn was sent

to the plant, in 2015 or 2016. Plaintiff was asked: “Did you tell Greg Gibson or Eddie to

stop asking you about retirement,” to which Plaintiff responded, “Yes.”221 Plaintiff was

immediately asked when he had asked them to stop, and his response was:

        When I put – it was like when – whenever I mentioned that my daughter
        was – or do the math, I would say, “Just stop. Do the math, and that’s when
        I’m going to be retiring,” and they’d stop. I mean, every time I would see
        them they would mention, “Well how much longer you got TV.”222

Plaintiff was asked when he reported the age/retirement comments to Gautreau, and he

responded:

        Every time that I -- I was asked to – when I was going to retire or whatever,
        when they would approach me, I would go tell Jeff and ask him if there’s
        anything to be done. We discussed Human Resources, and Jeff said, no,
        Human – “Human Resources is not going to help you because they’re not”
        – pretty much, “not on our side.”223


220
    Id. (citing LeMaire v. State of Louisiana, 480 F.3d 383, 388 (5th Cir. 2007)).
221
    Rec. Doc. No. 22-3, Plaintiff’s Depo, p. 67, lines 22-25.
222
    Id. at p. 68, lines 3-9.
223
    Id. at p. 130, lines 11-17.
58686
                                                                                     Page 46 of 54
Plaintiff further testified that he told Gautreau about these comments “every single time”

the comments were made.224

         Plaintiff admits he never went any further than Gautreau in challenging the

allegedly discriminatory conduct:

         Q:       Okay. Why didn’t you go to HR individually without Jeff Gautreau
                  when you were called a senior guy?
         A:       I didn’t think I should.
         Q:       Did you call the Anonymous Line?
         A:       No.
         Q:       Why not?
         A:       I tried to handle it through the chain of command.
         Q:       Did your supervisor, Jeff Gautreaux, do anything to help you?
         A:       I don’t know if he mentioned it to somebody above me, but he didn’t
                  tell me if he did.225

         Plaintiff recalled a particularly bad day in March 2017 when he got “fed-up” with

the retirement questions.226 Plaintiff testified that the retirement questions on this date

seemed “more intense than normal” and like “they” were “frustrated that they didn’t break

me.”227 Plaintiff again acknowledged that he never contacted HR or call the Anonymous

Line about instances of alleged discrimination, and when asked if Gautreau resolved his

concerns, Plaintiff responded, “No … he didn’t resolve that.”228 Plaintiff admitted that he

never put any of his complaints in writing.229     When Plaintiff was asked how he was

retaliated against, he responded: “Age discrimination and wanting senior guys out is all I

can --.”230




224
    Id. at line 22.
225
    Id. at p. 134, lines 5-17.
226
    Id. at p. 135, line 24.
227
    Id. at p. 136.
228
    Id. at p. 139, line14.
229
    Id. at p. 146.
230
    Id. at p. 147.
58686
                                                                                Page 47 of 54
        Gautreau testified that he believed Plaintiff was being targeted by Gibson and

Cormier because of “hatred, fear.”231 When asked to explain, Gautreau responded that

he believed Gibson and Cormier were afraid of Plaintiff’s “knowledge, his experience. …

The knowledge and experience and what he knew about the facility that they didn’t know,

and their – their insecurement [sic], their personal – personally being insecured [sic].”232

        Gautreau recalled Plaintiff’s complaints to him regarding the retirement comments

and testified that Plaintiff asked Gautreau why it was happening, and “if there were

avenues of reconciliation to try and find out why this was happening.”233 Gautreau

responded: “It was a path of destruction if you tried to question forward management

about their motives, their conversation, their language on interpretations of individuals.”234

Gautreau also testified that Plaintiff never asked Gautreau to take action to address the

remarks although Gautreau claims he asked the managers where the comments had

come from.235

        Gautreau testified that he contacted HR “toward the end of ’16 through ‘17”236

regarding the work place harassment of his “six senior guys” but admitted that he never

specifically named Plaintiff in any of his complaints.237 When asked to clarify what

concerns Gautreau actually raised to HR during this time period, Gautreau acknowledged

that he reported Gibson’s screensaver, Vaughn’s inappropriate text messages,

Gautreau’s FMLA return-to-work meeting, a situation involving Gautreau, Vaughn,


231
    Rec. Doc. No. 22-7, Gautreau’s Depo, p. 139, lines 22-25.
232
    Id. at p. 140, lines 2-7.
233
    Id. at p. 102, lines 5-6.
234
    Id., lines 8-11.
235
    Id. at pp. 103-104.
236
    Id. at p. 190, lines 2-3.
237
    Id. at p. 189.
58686
                                                                                 Page 48 of 54
Cormier and a female subordinate, and “work place harassment,” which Gautreau

explained was “harassment of me and my employees.”238 Gautreau was asked:

         Q:       Okay. Specifically, harassment of Mr. Venable?
         A:       He was included in that, yes.
         Q:       Okay. So what specific harassment of Mr. Venable did you raise to
                  HR?
         A:       The constant barrage of being overpaid, you know … spoiled rotten,
                  not being able to follow directions.”239

         Finally, acknowledging that he was contradicting his previous testimony, Gautreau

testified: “My testimony is that I reported all the instances of my personal expenses and

harassment, sexual harassment, misconduct, violations of state laws, and everything

above and beyond that, to HR and all my direct managers.”240 Gautreau, who originally

testified that Plaintiff never asked him to report his complaints, testified that his direct

reports asked him to raise these issues to HR.241 Gautreau acknowledged that he was

changing his testimony: “I’m changing my testimony to my voice was the voice of all my

direct reports, for every instance of sexual harassment, work place harassment, violation

of state rules, regulations and policies, and age discrimination.”242 When asked when he

specifically raised these concerns on behalf of himself and his direct reports, Gautreau

responded: “’16, ’17.”243 Nevertheless, Gautreau admitted that he never specifically

referenced Plaintiff by name in any report to HR.244 Counsel asked Gautreau if HR ever

asked him who his direct reports were, to which he responded: “Oh, yes … Everybody




238
    Id. at pp. 203-204.
239
    Id. at p. 205, lines 1-10.
240
    Id. at p. 206, lines 6-11.
241
    Id. at pp. 206-208.
242
    Id. at p. 208, lines 9-14.
243
    Id. at p. 209, line 1.
244
    Id. at pp. 209-212.
58686
                                                                                Page 49 of 54
that worked at Riverside underneath me were my direct reports. I don’t think I had to

specifically state who they were. They had an organizational chart.”245

           The Court finds that Plaintiff has failed to present competent summary judgment

demonstrating an issue of fact as to the causal connection between any protected activity

and his termination. First, Plaintiff himself testified that he complained to Gautreau about

both the age-related and other comments he found offensive in an effort to find out “where

the comments were coming from,” but Plaintiff admitted he did not ask Gautreau to do

anything with his complaints. Further, Plaintiff offers no support for the assertion that

telling the alleged offenders to “stop” constitutes protected activity that should have

placed EnLink on notice that he was asserting ADEA rights.

           Gautreau initially testified that Plaintiff did not ask him to do anything with his

complaints, then Gautreau changed his testimony to state that all his direct reports asked

him to report their “work place harassment” to HR. Indeed, Gautreau admits that he

warned Plaintiff against reporting his claims to HR. Gautreau claims that he reported age

discrimination on behalf of himself and his “direct reports” to HR, but he fails to specifically

mention this claim several times he was asked about his complaints. Comments about

hatred, fear, insecurity of management, being spoiled, being paid too much money,

stupid, etc., are not comments relating to age. Further, Gautreau admits no less than 6

times that he never mentioned Plaintiff specifically by name and apparently raised a host

of complaints to HR, ranging not just from the complaints of his “direct reports” but his

own employment issues along with complaints regarding alleged misconduct of




245
      Id. at pp. 219-221.
58686
                                                                                   Page 50 of 54
managers, an issue wholly unrelated to Plaintiff’s claims. Moreover, Gautreau claims he

reported this conduct throughout 2016 and 2017, which does not establish a sufficiently

specific time to date actual reports of Plaintiff’s alleged age discrimination. The Court

cannot ascertain summary judgment evidence that any decision-maker, or even

purported decision-maker, had knowledge that Plaintiff had asserted his rights under the

ADEA and sought protection for what he believed was unlawful discrimination.

        In Paulissen v. MEI Technologies, Inc., the district court for the Southern District

of Texas addressed a case brought under the ADEA and noted that “[t]he Fifth Circuit has

recognized that an informal, internal complaint can be activity protected by an anti-

retaliation provision, as long as that complaint asserts a violation of the law." 246 The court

further noted that “[t]he Supreme Court has recently considered the language as well as

the purpose and context of the anti-retaliation provision of the FLSA and held that the

FLSA's anti-retaliation provision protects both oral and written complaints of a violation of

the FLSA.”247 “The Supreme Court explained, however, that for a complaint to constitute

protected activity the complaint must give fair notice to the employer: ‘To fall within the

scope of the anti-retaliation provision, a complaint must be sufficiently clear and detailed

for a reasonable employer to understand it, in light of both content and context, as an

assertion of rights protected by the statute and a call for their protection.’”248

        In Paulissen, the employee merely told her employer that another employee had

“made age-related comments that made her uncomfortable and asked for advice on how


246
    942 F.Supp.2d 658, 674 (S.D. Tex. 2013)(citing Hagan v. Echostar Satellite, L.L.C., 529 F.3d 617, 624
(5th Cir. 2008) (analyzing the issue under the Fair Labor Standards Act (FLSA) and asserting that “not all
abstract grumblings or vague expressions of discontent are actionable complaints”)).
247
    Id. at 674 (citing Kasten v. Saint–Gobain Performance Plastics Corp., 56 U.S. 1 (2011)).
248
    Id. (quoting Kasten, 56 U.S. at 14).
58686
                                                                                            Page 51 of 54
to improve her working relationship with [that employee and others].”249 In so doing, the

court found that the employee “neither complained of a violation of the ADEA nor gave

[her employer] fair notice that she was asserting rights protected by the ADEA and calling

for their protection.”250 Thus, the court held that, where complaints to coworkers or

supervisors “[are] not sufficiently clear or detailed for a reasonable employer to

understand them, in light of both content and context, as an assertion of rights protected

by the ADEA and a call for the protection of such rights[,]” such complaints “do not

constitute protected activity....”251

        The Court finds that Plaintiff has presented insufficient summary judgment

evidence of a causal connection between his protected activity and his termination

because there is a lack of evidence that EnLink was on notice of Plaintiff’s specific

assertion of his ADEA rights and request for protection at the time of his termination. The

record evidence does not establish that Plaintiff’s complaint was “sufficiently clear and

detailed for a reasonable employer to understand it, in light of both content and context,

as an assertion of rights protected by the statute and a call for their protection.”252 It is

possible that EnLink may have terminated Plaintiff because of his age, but Plaintiff has

failed to present competent summary judgment evidence that he was terminated for

engaging in protected activity. EnLink’s Motion for Summary Judgment is GRANTED on

Plaintiff’s ADEA retaliation claim.




249
    Id. at 675.
250
    Id.
251
    Id. at 674.
252
    See note 247, supra.
58686
                                                                                Page 52 of 54
        F. Louisiana Whistleblower Statute, La. R.S. 23:967(A)

        Plaintiff has also asserted a claim under the Louisiana Whistleblower Statute,

which provides:

        An employer shall not take reprisal against an employee who in good faith,
        and after advising the employer of the violation of law:

        (1) Discloses or threatens to disclose a workplace act or practice that is in
            violation of state law.

        (2) Provides information to or testifies before any public body conducting an
            investigation, hearing, or inquiry into any violation of law.

        (3) Objects to or refuses to participate in an employment act or practice that
            is in violation of law.

“For an employee to establish a claim under La. R.S. § 23:967, he must prove that h[is]

employer committed an actual violation of state law.”253 This violation must be of a state

statute.254 Notably, Plaintiff must show that EnLink “engaged in workplace conduct

constituting an actual violation of state law,” and that he notified EnLink of the state law

violation and threatened to disclose it.255 Failure to put forth evidence to satisfy any of

these elements must result in a summary judgment in favor of EnLink.

        For the same reasons the Court found that Plaintiff has not presented summary

judgment evidence that EnLink was on notice of Plaintiff’s complaint of age discrimination,

the Court finds Plaintiff likewise failed to present evidence that he notified EnLink of the

state law EnLink was allegedly violating, or that he threatened to disclose such violation.

Accordingly, EnLink’s Motion for Summary Judgment is GRANTED on Plaintiff’s


253
    Goulas v. LaGreca, 945 F.Supp. 2d 693, 702 (E.D. La. 2013) (citing Stevenson v. Williamson, 547
F.Supp. 2d 544, 558 (M.D. La. 2008)).
254
    See Hale v. Touro Infirmary, 2004-0003 (La. App. 4 Cir. 11/3/04); 886 So.2d 1210, 1216.
255
    See Williams v. Hosp. Servs. Dist. Of W. Feliciana Parish, Louisiana, 250 F. Supp. 3d 90, 94-95 (M.D.
La. 2017)(quoting Encalarde v. New Orleans Ctr. for Creative Arts/Riverfront, 158 So. 3d 826 (La. 2015)).
58686
                                                                                           Page 53 of 54
Louisiana Whistleblower Statute claim.

III.       CONCLUSION

           For the reasons set forth above, Defendant’s Motion for Summary Judgment256 is

GRANTED in part and DENIED in part.             Plaintiff’s ADEA retaliation and Louisiana

Whistleblower Statute claims are dismissed with prejudice. Plaintiff’s ADEA and LEDL

age discrimination and hostile work environment claims remain set for trial.

           IT IS SO ORDERED.

           Baton Rouge, Louisiana this 20th day of February, 2020.




                                            S
                                            ________________________________
                                            SHELLY D. DICK
                                            CHIEF DISTRICT JUDGE
                                            MIDDLE DISTRICT OF LOUISIANA




256
       Rec. Doc. No. 22.
58686
                                                                               Page 54 of 54
